MASTER

DISTRIBUTION AGREEMENT

 

[img1.gif]


 

AND

 

[img2.gif]
[img3.jpg]


 

 

Agreement Effective November 15th, 2006

 

 

\\Knoxfps3\Corp Acct\LOTDATA\SEC filings\10Q\2007\Q2\RUBY TUESDAY MASTER
DISTRIBUTION AGREEMENT WITH EXHIBITS_v42.htm

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

 

MASTER

DISTRIBUTION AGREEMENT FOR

RUBY TUESDAY, INC.

 

PRICING

1.

This amended and restated Distribution Agreement (hereinafter the “Agreement”)
is made as of and is effective on the 15th day of November 2006, amending and
restating the Distribution Agreement dated the 16th day of December 2003 as
amended to date, by and between Kenneth O. Lester Company, Inc. dba PFG
Customized Distribution (hereinafter “PFG”), a Tennessee corporation having its
principal offices at 245 Castle Heights Avenue North, Lebanon, Tennessee 37087,
and Ruby Tuesday, Inc (hereinafter “RTI”) a Georgia corporation having its
principal offices at 150 West Church Avenue, Maryville, TN 37801 (RTI, together
with participating RTI Franchise Partners and participating RTI Franchisees, are
hereinafter sometimes collectively referred to as “Customer”).

2.

PFG agrees to supply Customer’s requirements of food and non-food items
including produce, disposables, tabletop, smallwares, and chemicals ordered by
Customer in the operation of the restaurants located in the states and areas
listed on Exhibit “A”. Customer agrees to purchase such ordered items pursuant
to the terms hereof. This Agreement is commonly known as a “Prime Vendor
Agreement” however it does not create an exclusive relationship between or among
the parties.

3.

Mark-up structure is outlined in Exhibit “A”.

4.

Costs will be based on the actual landed product cost at each PFG Distribution
Center. [____]*

5.

PFG’s actual costs will reflect the lowest possible buy bracket within shelf
life limitations and a maximum [____]* day inventory on hand. [____]* Once the
lowest possible buy bracket is achieved, PFG will carry less than a [____]*-day
inventory while maintaining sufficient safety stock.

6.

PFG will work with RTI to drive down cost through inbound freight and purchasing
synergies. [____]*

 

2

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

PFG’s purchasing department will periodically make suggestions to lower RTI’s
product costs. A formal once a year review of RTI’s program will be performed by
PFG’s category managers and PFG’s recommendations will be presented to RTI.
Suggestions to lower RTI’s product costs can be made by either Customer or PFG
and must be accepted by both.

7.

PFG will assist RTI to continue, enhance, and track existing and new rebates
offered by manufacturers to restaurant operators. [____]*

8.

PFG and Customer will continue to work together toward the mutual goal of
reducing the number of items stocked in PFG’s distribution centers, but in all
cases maintaining RTI’s high quality standards. There will be no product changes
and substitutions without RTI’s prior written approval.

9.

Backhaul charges built into PFG’s product costs will be the lowest competitive
freight rate offered by the manufacturer for the agreed upon shipping bracket.
If RTI’s supplier contract is on a delivered price basis, RTI authorizes PFG to
negotiate appropriate backhaul allowances with the supplier.

10.

A fee of [____]* cents per gross weight pound, will be added to the cost of
items transferred via inter-company shuttle. When multiple warehouses are
involved, the fee of [____]* cents per gross weight pound will be added by each
forwarding warehouse.

11.

Customer acknowledges PFG requires inbound carriers to offload and palletize
each item on the shipment according to PFG’s warehouse tie and high.
Alternatively PFG offers the carrier a lumping service. The current lumping fees
charged carriers are detailed on Exhibit “C” and may be changed from time to
time by PFG.

12.

To recover PFG’s rail siding capital investment and unloading labor costs, the
cost of products received by rail will include a charge of $[____]* per case for
items where gross weight is less than [____]* pounds and $[____]* per case if
the gross weight is [____]* pounds or more. PFG will notify RTI in writing and
both parties will mutually agree on all products to be delivered via rail to PFG
distribution centers.

13.

PFG agrees to inventory all items on the RTI approved product list, and Customer
agrees to purchase each lot of product within no more than [____]* days from the
date the product is received at PFG’s distribution center. In the event a
Customer region wants to use an unauthorized item it must be approved by RTI and
have a minimum movement of [____]* cases per month per PFG distribution center

14.

Customer will be responsible for the disposition of dead and slow moving
inventory in excess of a [____]* day supply and for short shelf life items with
one third or less of its total shelf life remaining (hereinafter referred to as
“Dead & Slow Moving Inventory”). PFG shall notify RTI in writing when one third
or more of a lot’s shelf life is remaining and RTI shall instruct PFG of the
final disposition of the short shelf life lot before its shelf life has expired.

 

3

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

PFG will add a [____]*% per month carrying charge to the Dead & Slow Moving
Inventory items including short shelf life items that have been frozen. PFG will
send a monthly report of Dead & Slow Moving Inventory items, including the
carrying charge to RTI, for RTI’s review with the updated carrying charge to
take effect [____]* days after RTI receives the report. The carrying charge will
be discontinued when the Dead & Slow Moving Inventory item is reduced to less
than a [____]*-day supply. If PFG finds it necessary to move the Dead & Slow
Moving Inventory item into outside storage, and with prior written notice to
RTI, RTI will in addition to the carrying charge be responsible for the freight
to and from the outside storage facility.

If Dead & Slow Moving Inventory is not distributed to Customer before its shelf
life expires or within [____]* days after being reported on the Dead & Slow
Moving Inventory report, the Dead & Slow Moving Inventory will be either; (a)
returned to vendor with the vendor’s written consent; (b) sold through channels
other than to Customer; (c) donated in the name of the Customer with PFG
providing Customer with original documents confirming the donation; or (d)
dumped. Alternatively RTI may instruct PFG in writing to continue stocking a
dead, slow moving, or frozen short shelf life item in which case PFG will
continue to add a [____]*% per month carrying charge to the price of the item.

Upon disposition of Dead & Slow Moving Inventory, Customer will be responsible
for [____]*

15.

Market conditions will, from time to time, necessitate PFG taking an extended
inventory position on certain products to assure continuity of supply to
Customer. This could be precipitated by drought, excessive rain or other natural
causes. Should this situation occur, and with RTI’s prior written agreement, PFG
will add a [____]*% per month carrying charge to the price of those items
affected by such natural causes after they have been in stock for a period of
[____]* days. If product must be put into outside storage, then Customer will in
addition pay the actual storage costs and freight from the outside storage to
PFG’s distribution centers.

16.

The delivery fee is based on a base diesel fuel cost adjustment as outlined in
Exhibit “D”.

 

4

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

17.

PFG agrees to submit to periodic on-site price verification by RTI of invoices,
bills of lading and other documents that substantiate the costs charged to
Customer. RTI will provide PFG [____]* days advance notice of price verification
in writing. Price verification will be limited to: (a) [____]* items per
verification, (b) a time period of the previous [____]* days, and (c) [____]*
verifications per year, unless a specific item is in question. PFG agrees to
refund Customer the amount of any net overcharges verified by price verification
which were sustained by Customer through the [____]* months preceding the price
verification, and Customer agrees to reimburse PFG the net amounts of any
undercharges verified by price verification which were sustained by PFG through
the [____]* months preceding the price verification.

Only PFG and RTI will participate in the price verification. Disclosure of such
information will be restricted to senior management of any Customer directly
affected by such price verification. RTI and such Customer shall keep the
information provided by PFG strictly confidential and shall hold PFG harmless
from any loss, cost or damage sustained by PFG occurring from the failure to do
so by RTI or such Customer.

18.

Undisputed amounts due either party shall be paid within [____]* days after the
completion of the price verification. In the event PFG or Customer disputes any
specific amount due the other party as a result of price verification, the
disputing party shall notify the other party within [____]* days of the specific
amount disputed and the reason for such dispute.

19.

In the event of any such unresolved dispute, PFG shall verify RTI’s findings at
PFG’s sole expense by a verification of a Certified Public Accountant mutually
agreeable to RTI and PFG. PFG, RTI and any other Customer will accept the
findings of that verification. Any amounts that are disputed shall be paid to
the other party within [____]* days of the settlement of such dispute.

 

SERVICE

1.

Customer will be serviced by PFG’s Distribution Centers located in [____]*.
Other distribution centers will be added as determined by PFG and RTI.

2.

Customer will be the personal responsibility of each PFG Distribution Center’s
general manager, assisted by a branch multi-unit account manager. An overall PFG
multi-unit account executive will also be assigned to the RTI account.

3.

Order inventory guides containing current pricing will be provided to RTI’s
corporate office and each unit via PFG connection.

4.

Orders may be placed and confirmed electronically on an agreed upon skip working
day call schedule. PFG will provide its order entry and inventory management
software at no charge to Customer. The cost of personal computers and modems at
each restaurant will be Customer’s responsibility.

 

5

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

5.

PFG’s Customer service department will call restaurants unable to order
electronically for their orders according to an agreed upon skip working day
call schedule. It is imperative that each such restaurant shall have its order
ready at the agreed upon time, and in any event no later than [____]* p.m. local
branch time. PFG may request a few remote restaurants to have an additional skip
day or an earlier cut-off time. PFG’s request for a restaurant to have an
additional skip day or an earlier cut-off time shall be subject to RTI’s
approval not to be unreasonably withheld or delayed.

6.

A minimum of one primary and one back-up customer service representative at each
PFG Distribution Center will be assigned to Customer to review edits of the
orders and to resolve any problems in advance of the delivery. Limited add-on
orders can be called in up to [____]* a.m. local branch time on the day the
truck is being loaded.

7.

When orders are received on a skip working day basis PFG agrees to maintain a
[____]*% order fill rate. [____]*

When measuring order fill, service failures to be excluded from the calculation
are:

 

a)

An act or omission on the part of Customer or the restaurants,

 

b)

An act or omission on the part of Customer’s supplier,

 

c)

Recovery shipments received by Customer the same day as the scheduled delivery,
and

 

d)

Force majeure.

 

8.

Customer orders will be delivered on temperature controlled trucks with separate
temperature controlled freezer, cooler and dry grocery compartments.

9.

Deliveries will be made [____]* per week [____]* between [____]* and from
[____]* on a mutually agreeable delivery schedule. By mutual agreement
restaurants may take a delivery as early as [____]* and PFG may request a few
remote locations to take deliveries between [____]*. PFG’s request for such
deliveries shall be subject to RTI’s approval not to be unreasonably withheld or
delayed. Deliveries will be made within, plus or minus one hour of the scheduled
delivery time. Regular and holiday week delivery schedules will be agreed upon
at least [____]* weeks before the changes are put into effect. By mutual
agreement, key drop deliveries may become necessary.

10.

PFG’s driver will place the merchandise in the proper temperature area of the
store. The restaurant manager on duty will check the merchandise off at the
entrance to the restaurant and sign each page of the invoice before the driver
leaves the restaurant. Each piece’s individual catch weight will be listed on
the delivery invoice. Restaurant employees shall not have any obligation nor are
they permitted to climb on or enter PFG’s truck, and RTI will so advise the
employees of all restaurants. RTI shall indemnify and hold PFG harmless from any
loss, cost or expense incurred by PFG arising out of or resulting from the
restaurant employees climbing on and/or entering any PFG truck.

 

6

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

11.

Restaurants may from time to time request that PFG make special deliveries
outside of the normal ordering and delivery schedule to compensate for
restaurant business surges or ordering mistakes. The restaurant shall be
responsible to pay PFG the regular per piece fee plus:

 

a)

$[____]* per out of route mile if sent to the restaurant by a PFG delivery
vehicle, or

 

 

b)

PFG’s actual shipping cost if shipped via a third party.

 

12.

Customer shall be responsible for a restocking fee of $[____]* per case for
products returned from its restaurant to the PFG Distribution Center due to an
error by the Customer or any of its restaurant personnel and a late fee of
$[____]* per order for any orders accepted by a PFG Distribution Center after
the established add-on order cut off time. Customer, for each restaurant where
the manager is unable to place orders via PFG Connection, will be charged a
telephone order service fee of $[____]*. These fees are set forth as a tool to
keep Customer’s and PFG’s distribution cost down. The above fees will only be
charged with the approval of RTI’s Director of Distribution.

13.

Monthly reports on product usage will be provided to RTI’s corporate office in
RTI’s required data file format. PFG, through its in-house programming staff
using its IBM AS400 computers, shall also provide RTI with such other reports as
RTI may from time to time reasonably request.

 

QUALITY

1.

It is understood that PFG is not the manufacturer of any of the products and is
not responsible for any defects therein. PFG will assign to Customer all
assignable rights against manufacturers and suppliers of goods supplied to
Customer by PFG under warranties and indemnifications PFG receives from such
manufacturers and suppliers, and shall cooperate with Customer in the
enforcement of any such warranties or indemnifications against manufacturers or
suppliers.

2.

To the best of PFG’s knowledge each product supplied hereunder shall, at the
time title passes to Customer: (a) not be adulterated or misbranded within the
definition of the Food, Drug and Cosmetic Act, as amended, or other applicable
federal or state law, or otherwise spoiled, adulterated or out-of-code and (b)
comply in all respects with any and all other laws, rules and regulations
similar thereto or applicable to the supply of products and services by PFG to
Customer.

3.

RTI’s requirements in the storage or delivery of products supplied to RTI under
this Agreement shall be subject to PFG’s approval not to be unreasonably
withheld or delayed.

 

7

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

4.

Additionally, PFG will comply in all material respects with all applicable laws,
statutes, ordinances and regulations, federal, state, county or municipal, as
the same may be changed, modified or amended from time to time, now or hereafter
in force and applicable to PFG’s obligation with respect to each product
supplied hereunder by PFG.

MERCHANDISE CREDITS AND RETURNS

1.

Credits due because of shortages, damaged goods or incorrect merchandise if any
at the time of delivery, must be noted on the PFG debit/credit memo (“DCM”) sent
by PFG with the delivery invoice. The DCM must be signed by Customer’s manager
and the PFG driver to validate discrepancies. Credit memos will be issued
internally at the PFG Distribution Center when the PFG driver returns the signed
DCM to PFG. Credits will not be issued for short product noted on the DCM once
the PFG driver has left the restaurant.

2.

In the event of concealed damage or defective product, Customer’s manager shall
notify PFG’s Customer Service Representative and provide the following
information:

 

a)

Item code number and description

 

b)

Quantity

 

c)

Invoice price

 

d)

Invoice number and date

 

e)

Nature of problem

 

PFG will send a pick-up request with the next delivery for the non-saleable
portion of the concealed damage or defective product and will issue a credit to
Customer’s account when the product is returned to PFG’s warehouse and verified
by PFG.

3.

Restaurant may reject any fresh produce item at time of PFG delivery for quality
reasons. Restaurant may reject any fresh protein item at time of delivery if out
of temp (above [____]* degrees or below [____]* degrees) or with less than
[____]* days of remaining shelf life on the day of delivery. To recover PFG’s
loss, except for PFG error, PFG shall bill back the vendor or RTI for the
rejected product credits. Once the restaurant has accepted and signed for fresh
produce and proteins, except for PFG error as noted above, PFG will have no
financial responsibility for credits on those products.

4.

PFG will notify Customer’s quality assurance department of singularly serious or
recurring issues.

 

CREDIT APPROVAL AND PAYMENT TERMS

1.

PFG will require a separate credit application for each legal entity to be
serviced under this Agreement, and reserves the right to approve or disapprove
open payment terms for each individual legal entity.

 

8

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

2.

See Exhibit “E” for terms.

3.

Within [____]* days following receipt of a request from PFG, RTI and each legal
entity to be sold hereunder shall furnish PFG with its quarterly financial
statement for its most recently completed fiscal quarter, certified as accurate
by an appropriate officer of RTI or such legal entity. For RTI itself, PFG
agrees to obtain RTI’s financial statements from RTI’s SEC filings.

4.

Every [____]* days PFG will supply RTI’s Distribution Department with copies of
all skipped or short paid invoices due PFG from Customer. Customer agrees to
resolve and pay all said invoices within 15 days of receipt except for any
invoices that have been improperly issued. If copies are not furnished by PFG to
RTI within [____]* days from date of delivery of product to Customer, Customer
will not be responsible for paying for the merchandise.

5.

The parties agree to pay a service charge on all balances not paid or credited
within the time provided herein, to accrue at [____]*% per month or [____]*%
annually or alternatively, at the maximum commercial rate allowable under
governing state law at the time the charges are incurred, whichever is less.

6.

Customer agrees to pay all expenses including, but not limited to, reasonable
attorneys’ fees incurred in connection with any successful enforcement by PFG of
amounts owed to PFG by Customer under this Agreement. PFG agrees to pay all
expenses including, but not limited to, reasonable attorneys’ fees incurred by
Customer in connection with any successful enforcement by Customer of amounts
owed to Customer by PFG under this Agreement.

 

PROGRAM IMPLEMENTATION

PFG will buy RTI’s present distributor’s inventory at PFG’s delivered cost. PFG
will be responsible for picking up the product and delivering it to PFG’s
Distribution Center at PFG’s expense. PFG prefers to pick up initial stocking
quantities the present distributor is long on [____]* weeks before PFG’s
delivery starts, and to clean out the distributor’s remaining inventory within
[____]* weeks after PFG’s delivery starts. PFG will pick up from RTI’s present
distributor only those items and quantities which RTI’s Distribution Department
approves, including specifying the cost to be paid.

 

COMMITMENTS FROM THE CUSTOMER  

This type of program is commonly referred to as a “Prime Vendor Contract”. The
term, in itself, indicates a mutual agreement between the customer and the
distributor to make certain commitments to each other. So long as PFG is in
compliance with the terms of this Agreement, Customer agrees to the commitments
outlined in Exhibit “F”.

 

9

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

 

MISCELLANEOUS TERMS

1.

BREACH. Upon the occurrence of a breach (as defined below), the non-breaching
party may terminate (effective upon delivery of the notice) this Agreement at
its option upon written notice of termination to the breaching party, and also,
or in the alternative, may seek any and all other remedies available at law or
in equity in connection with the breach.

A breach is defined as:

 

(a)

RTI’s (or an RTI Franchise Partner or RTI Franchisee with respect to a breach by
such RTI Partner or RTI Franchisee) or PFG’s, as the case may be, failure to
perform any material term, covenant or agreement contained herein or in any
document or instrument delivered pursuant to or in connection with this
Agreement that continues for [____]* days after written notice of such failure
has been delivered by the non-breaching party;

 

(b)

RTI’s (or an RTI Franchise Partner’s or RTI Franchisee’s) or PFG’s application
for or consent towards the appointment of a receiver, custodian, trustee, or
liquidator; inability to pay its debts as such debts become due; general
assignment for the benefit of its creditors; commencement of a voluntary case
under the United States Bankruptcy Code; filing a petition seeking to take
advantage of any other law of any jurisdiction relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or readjustment of debts;
or commencement by any person against such party of a proceeding commenced for
any similar relief under any law of any jurisdiction relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or readjustment of debts,
and such proceeding shall continue un-dismissed for a period of [____]* days;

 

(c)

RTI’s (or an RTI Franchise Partner’s or RTI Franchisee’s) or PFG’s assignment of
its rights and obligations under this Agreement, in whole or in part, to another
entity (other than an affiliate of RTI or PFG) without prior written consent of
the other, which consent shall not be unreasonably withheld or delayed; or

 

(d)

And except for disputed amounts as provided herein, RTI’s (or an RTI Franchise
Partner’s or RTI Franchisee’s) or PFG’s failure to comply with the payment terms
hereof if not cured within [____]* days following written notice.

Notwithstanding the foregoing, PFG acknowledges that RTI Franchise Partners and
RTI Franchisees are independent contractors and, as such, RTI is not liable to
PFG for or with respect to any of such RTI Franchise Partner’s or RTI
Franchisee’s purchases or performance hereunder. In the event of a breach by
such RTI Franchise Partner or RTI Franchisee of any of its obligations
hereunder, including payment, after notice as required pursuant hereto, PFG may
bar such RTI Franchise Partner or RTI Franchisee from

 

10

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

continued participation hereunder in addition to such other remedies as PFG may
have available to it with respect to such RTI Franchise Partner or RTI
Franchisee; provided, however, that same shall not constitute a breach by RTI or
any other RTI Franchise Partner or RTI Franchisee.

2.

ASSIGNMENT. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement may not be assigned by either
party without the prior written consent of the other, which consent shall not be
unreasonably withheld or delayed.

3.

RISK OF LOSS. Title to all goods shall pass upon delivery to the receiving unit
and acceptance by authorized signature, subject to rejection of certain items as
provided herein. PFG shall bear all risk of loss, damage or destruction until
title passes.

4.

CONFIDENTIALITY. Neither this Agreement nor any discussion, negotiation, or
agreement relating hereto shall be used by PFG or Customer, or any of their
respective consultants, accountants, bankers, lawyers or other agents or
representatives, in publicity or promotional material, nor shall any party
hereto disclose any information regarding this Agreement nor any discussion,
negotiation, or agreement relating hereto, or permit the disclosure thereof by
any of their consultants, accountants, bankers, lawyers or other agents or
representatives, without the express written consent of the other party. This
provision shall not preclude PFG or RTI from making public statements that RTI
is a customer of PFG.

PFG and RTI agree that the specific terms of this Agreement, all information as
to source, quantity, and price of goods and services, and all information
regarding either party’s products, business, customers, or methods of operation
learned about during the term of this Agreement or in anticipation of entering
into this Agreement shall be maintained in confidence and not be released to any
third party for any reason whatsoever other than (i) pursuant to a validly
issued subpoena from a court or governmental authority having jurisdiction over
the party or pursuant to a discovery request made under the Federal Rules of
Civil or Criminal Procedure or similar state court rules and to which the party
is required to respond and (ii) as may be required by law or regulation or by
applicable rules of any national securities exchange. This confidentiality
provision includes but is not limited to PFG’s perishable product handling
expertise, specifics of the PFG mark-up structure and amounts, PFG proprietary
software including PFG’s internet based order entry and PFG supplied customer
corporate office software. In the event either party either believes it is, or
in fact actually is required to file a copy of this Agreement with the United
States Securities and Exchange Commission or any national securities exchange,
the party filing this Agreement agrees to initially file a redacted version that
has been agreed to by the other party, to the extent, in both PFG’s and RTI’s
judgment, the redacted portions may be omitted under applicable law, rules,
regulations and interpretations of the United States Securities and Exchange
Commission, and to request confidential treatment pursuant to applicable laws,
rules, and regulations to such redacted portions of this Agreement and such
request for confidential treatment shall be agreed upon by the parties;
thereafter the filing party shall abide by the requirements or

 

11

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

ruling of the United States Securities and Exchange Commission, any national
securities exchange, or any other administrative or judicial body interpreting
the provisions of the Freedom of Information Act as applicable to this
Agreement. All confidential and proprietary information which PFG has obtained
from Customer and which Customer has obtained from PFG shall be returned upon
the termination of this Agreement. The provisions of this paragraph shall
survive the expiration of this Agreement.

5.

CONSTRUCTION/APPLICABLE LAW. This Agreement shall be deemed to have been made at
the Ruby Tuesday, Inc. Restaurant Support Center located at 150 West Church
Avenue, Maryville, Tennessee 37801, and shall be construed in accordance with
the laws of the State of Tennessee.

6.

NOTICES. All notices and other communications provided for hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally,
sent by telegram or facsimile transmission, or mailed, postage prepaid,
registered or certified mail, to the parties at their principal executive
offices or at such other addresses as the parties hereto may designate from time
to time in writing. Notices to RTI shall be directed to the attention of RTI’s
Director of Distribution. Notices to PFG shall be directed to the attention of
PFG’s Senior Vice President of Business Development and Purchasing. For purposes
of this Paragraph, a facsimile transmission shall be effective if sent to the
parties as set forth below:

PFG Fax (615)444-2276  Attention:  Sr. VP Business Development & Purchasing

RTI Fax (865)379-6801  Attention:  Director of Distribution

7.

Each RTI Franchise Partner and RTI Franchisee purchasing hereunder shall receive
all of the benefits and rights of RTI hereunder, including pricing, incentives,
freight charges, and service level. All of RTI Franchise Partners’ and RTI
Franchisees’ purchases hereunder shall be aggregated with RTI purchases for
pricing, incentive and other similar purposes.

8.

This Agreement may be amended or modified only by a written agreement executed
by each of the parties hereto.

9.

Upon acceptance, this Agreement will be effective until terminated as provided
for in paragraph 1 of the “MISCELLANEOUS TERMS” or until terminated by either
RTI or PFG upon [____]* months prior written notice to the other party. In the
event of termination, RTI will be responsible for the purchase (at PFG’s cost)
and removal of all products from each PFG Distribution Center within [____]*
days following the effective date of termination of this Agreement, and this
obligation of RTI shall survive such termination.

10.

At no cost to RTI, at all times during the Term of the Agreement, PFG shall
purchase and maintain:

 

12

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

 

a.

Commercial general liability insurance with a combined single limit of not less
than [____]* per event or occurrence with umbrella form excess liability
coverage of [____]* per occurrence. Such insurance shall include personal injury
liability, broad form property damage and blanket contractual liability
coverage. The policy will name RTI as an additional insured.

 

b.

Automobile liability insurance including all owned, non-owned and hired vehicles
used in conjunction with the services provided under this Agreement. The policy
shall provide for bodily injury and property damage coverage with a combined
single limit of not less than [____]* each occurrence. The policy will name RTI
as an additional insured.

 

c.

Worker’s compensation insurance covering all employees, with a combined single
limit of not less than [____]* and which complies with all worker’s compensation
laws at statutory limits.

All such policies of insurance shall be issued by an insurance company licensed
to write insurance in the applicable state which shall as of the date of
issuance of the policy have a Best’s rating of A or above. PFG shall provide RTI
with a certificate or certificates evidencing continuous coverage.

 

This Agreement has been accepted and executed by:

                

RUBY TUESDAY, INC.

KENNETH O. LESTER COMPANY, INC.

DBA PFG CUSTOMIZED DISTRIBUTION

 

 

BY:      /s/ A. R. Johnson

BY:      /s/ Troy G. Curtis

 

 

NAME:A. R. Johnson

NAME: TROY G. CURTIS

 

 

TITLE: Senior Vice President

TITLE: SENIOR VP BUSINESS DEVELOPMENT & PURCHASING

 

 

DATE:             12/07/06            

DATE:               12/08/06            



 

13

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

EXHIBITS:

 

A = Mark-Up Structure

 

B = [____]*

 

C = [____]*

 

D = Diesel Fuel Cost Adjustment

 

E = Terms

 

F = Commitments from the Customer

 

G = Bloomington Stores List

 

H = [____]*

 

I = Existing Products

 

J = [____]*

 

K = [____]*

 

14

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

EXHIBIT “A”

10/31/06

MARK-UP STRUCTURE

 

Effective November 15th, 2006

Customer guarantees PFG a raw gross margin consisting of an ideal delivery fee
and a per piece fee as follows.

 

Per Piece Fee RTI Year Ending

States & Areas

Ideal Del Fee

[____]*

[____]*

[____]*

[____]*

1. [____]*

$[____]*

$[____]*

$[____]*

$[____]*

$[____]*

2. [____]*

$[____]*

$[____]*

$[____]*

$[____]*

$[____]*

3. [____]*

$[____]*

$[____]*

$[____]*

$[____]*

$[____]*

4. [____]*

$[____]*

$[____]*

$[____]*

$[____]*

$[____]*

5. [____]*

$[____]*

$[____]*

$[____]*

$[____]*

$[____]*

 

[____]*

Ideal delivery is defined as the regularly scheduled deliveries per week per
restaurant.

[____]* products will be billed at the manufacturers national account price.

In the case of catch weight items, the per piece mark-up will be converted to
cents per net pound rounded up to the nearest whole cent by dividing the per
piece fee then in effect by the average net weight per piece. Distributor shall
provide RTI with a written schedule of the catch weight mark-ups. Both parties
agree to use their best efforts to minimize the number of catch weight items
stocked by PFG.

Tabletop products (china, glassware, and silverware) will be invoiced according
to the above schedule.

The per piece fee for smallwares and equipment will be as follows:

Landed Product Cost at PFG Distribution Centers

RTI Year Ending

Item Cost

$0 – $[____]*

Item Cost

$[____]* - $[____]*

Item Cost

$[____]* - $[____]*

Item Cost

$[____]* +

[____]*

$[____]* per piece

$[____]* per piece

$[____]* per piece

[____]*%

[____]*

$[____]* per piece

$[____]* per piece

$[____]* per piece

[____]*%

[____]*

$[____]* per piece

$[____]* per piece

$[____]* per piece

[____]*%

[____]*

$[____]* per piece

$[____]* per piece

$[____]* per piece

[____]*%

 

 

15

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

 

When an item’s net weight or cube increases or decreases, PFG will track the
impact on PFG’s gross margin in accordance with Exhibit “H”. PFG and RTI shall
remit any net gross margin benefit received as a result of packaging changes to
the other party within 30 days after the end of each PFG accounting quarter.

Certain suppliers provide prompt pay cash discounts to PFG for products bought
on behalf of RTI and others. If those suppliers notify PFG of their intention to
increase or decrease the amount of those discounts (identified in Exhibit “K”)
PFG will notify RTI prior to accepting or declining the change in order to give
RTI the opportunity to communicate with the supplier, however, RTI will not be
liable for offsetting the revenue to PFG. If those suppliers notify RTI of their
intention to increase or decrease the amount of those discounts in order to
offer an increase or decrease in RTI’s current or future cost of goods RTI
agrees to refuse the change and to notify PFG of the suppliers offer.

International units will be sold at a fee per case mark-up according to their
payment terms.

RTI Year Ending

Cash In Advance

21 Day Letter of Credit

28 Day Letter of Credit

45 Day Letter of Credit

[____]*

$[____]*

$[____]*

$[____]*

$[____]*

[____]*

$[____]*

$[____]*

$[____]*

$[____]*

[____]*

$[____]*

$[____]*

$[____]*

$[____]*

[____]*

$[____]*

$[____]*

$[____]*

$[____]*

 

Tabletop, smallwares, and equipment items costing more than $[____]* for
international will be sold at cost plus [____]*%.

Shipments to Hawaii and Alaska are priced as international units.

International orders will be processed only after obtaining approval from RTI.

PFG will deliver to a port within the PFG distribution center’s normal delivery
area, or product can be F.O.B. PFG’s dock, and PFG will help to consolidate and
maximize the customer’s outbound container.

 

16

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

EXHIBIT “B”

[____]*

 

 

 

17

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

EXHIBIT “C”

The procedures outlined below are to be followed by all outside/common carriers
that deliver to all PFG:

1.

All products that is delivered to PFG must be delivered on 40x48 pallets with
the proper tie and high, and segregated by item for the receiving clerk to check
the product by manifest and /or purchase order.

2.

Any product that does not meet PFG quality standards or is damaged will be
refused and noted on the manifest with the driver initialing the change on the
invoice.

3.

ALL DELIVERIES WILL BE ACCEPTED ON AN APPOINTMENT BASIS. PFG reserves the right
to accept a delivery without an appointment.

4.

If the driver(s) would like assistance in unloading their truck the service will
be provided by PFG at an approved lumping service or a reasonable rate.

5.

If the driver(s) decline assistance in unloading their truck, they will be given
a reasonable amount of time to complete unloading (to be determined by
Performance Food Group before unloading begins). If the allotted time is
exceeded, a $[____]* per hour fee will be charged for the use of our docks.

1.

All payments for assistance in unloading will be made by CASH or COMCHECK. A
receipt will be given for cash payment.

 

2.

All rates to be charged for unloading will be agreed upon before the unloading
begins.

 

3.

Rates for unloading trucks are as follows:

[____]*

 

18

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

EXHIBIT D

DIESEL FUEL COST ADJUSTMENT

[____]*

 

19

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

EXHIBIT “E”

TERMS

[____]*

 

20

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

EXHIBIT “F”

10/30/06

COMMITMENTS FROM THE CUSTOMER

 

[_____]*

 

Cost Containment

The profit margin of a “Prime Vendor” contract dictates that the distributor
operate under a sound cost containment policy in relation to inventory turns,
orders placed at the agreed upon times, cooperation in quickly receiving the
merchandise, and payment according to the agreed upon payment terms. This
Agreement has been customized to meet Customer’s requirements while minimizing
each of these distributor cost areas. Customer agrees to exercise its good faith
cooperation with PFG in implementing these cost containment practices.

 

 

21

 

--------------------------------------------------------------------------------



 

Exhibit "G"

Bloomington Stores

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count

Store #

City

State

 

Count

Store #

City

State

 

Count

Store #

City

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

7718

Davenport

IA

 

36

2084

London

KY

 

70

7343

Plymouth

MN

2

7365

Davenport 12/19/02

IA

 

37

4520

Louisville

KY

 

71

2199

Roseville

MN

3

7120

Aurora

IL

 

38

4517

Louisville

KY

 

72

3629

Cape Girardeau

MO

4

7170

Bloomingdale

IL

 

39

2082

Somerset

KY

 

73

7883

Columbia *

MO

5

7792

Bloomington

IL

 

40

7074

Bay City

MI

 

74

7461

Festus

MO

6

7703

Bourbonnais

IL

 

41

7044

Cadillac

MI

 

75

7884

Jefferson City *

MO

7

7827

DeKalb

IL

 

42

7089

Chesterfield Township

MI

 

76

4167

Poplar Bluff

MO

8

7151

Downers Grove

IL

 

43

7574

Farmington Hills

MI

 

77

7459

St. Louis

MO

9

7464

Fairview Heights

IL

 

44

7067

Fenton

MI

 

78

7462

St. Louis

MO

10

7133

Gurnee

IL

 

45

7058

Flint

MI

 

79

7458

St. Peters

MO

11

7112

Lincolnwood

IL

 

46

7075

Fort Gratiot

MI

 

80

7460

Sunset Hills

MO

12

2657

Marion

IL

 

47

7594

Frenchtown Township

MI

 

81

4366

Athens

OH

13

7145

Melrose Park

IL

 

48

7043

Gaylord

MI

 

82

4358

Cambridge

OH

14

7740

Morton

IL

 

49

7316

Holland

MI

 

83

3972

Cincinnati

OH

15

7137

Orland Park

IL

 

50

7323

Kentwood

MI

 

84

2855

Cincinnati

OH

16

7737

Peoria

IL

 

51

7046

Midland

MI

 

85

2845

Cincinnati

OH

17

7786

Quincy

IL

 

52

7084

Mt Pleasant 2/18/03

MI

 

86

3765

Columbus

OH

18

7168

Rockford

IL

 

53

7361

Muskegon

MI

 

87

3739

Columbus

OH

19

7126

Schaumburg

IL

 

54

7556

Novi

MI

 

88

2996

Dayton

OH

20

7181

Skokie

IL

 

55

7355

Okemos

MI

 

89

4228

Dublin

OH

21

7810

Springfield

IL

 

56

7303

Portage

MI

 

90

4315

Elida

OH

22

7144

Vernon Hills

IL

 

57

7606

Roseville

MI

 

91

4215

Elyria

OH

23

7653

Anderson

IN

 

58

7052

Saginaw

MI

 

92

3196

Findlay

OH

24

7377

Angola

IN

 

59

7041

Sterling Heights

MI

 

93

4724

Grove City

OH

25

7346

Ft. Wayne

IN

 

60

7581

Sterling Heights

MI

 

94

3355

Heath

OH

26

7655

Indianapolis

IN

 

61

7599

Taylor

MI

 

95

3761

Huber Heights

OH

27

7654

Indianapolis

IN

 

62

7045

Traverse City

MI

 

96

4691

Mason

OH

28

7652

Kokomo

IN

 

63

7539

Troy

MI

 

97

3172

Medina

OH

29

7651

Lafayette

IN

 

64

7063

Waterford

MI

 

98

4376

Milford

OH

 

22

 

--------------------------------------------------------------------------------



 

30

7310

Merrillville

IN

 

65

7608

Westland

MI

 

99

4387

Mt Vernon

OH

31

7368

Warsaw

IN

 

66

7345

Apple Valley

MN

 

100

4519

N Olmsted

OH

32

4685

Cold Springs

KY

 

67

2195

Bloomington

MN

 

101

3641

Sandusky

OH

33

2194

Lexington

KY

 

68

2186

Champlin

MN

 

102

2952

Toledo

OH

34

2142

Lexington

KY

 

69

2197

Edina

MN

 

103

4237

Zanesville

OH

35

2092

Lexington

KY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Restaurants that PFG prefers to be served by a west of the Mississippi
distributor (Columbia & Jefferson City, Missouri)

 

 

23

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

EXHIBIT “H”

10/26/06

[____]*

 

24

 

--------------------------------------------------------------------------------



EXHIBIT I

RUBY TUESDAY EXISTING PRODUCTS

 

Item #

Pack/Size

 

Vendor

Description

Customer Category

138950

2/5 LB

CS

OSCAR M

BACON BIT REAL PIECES

100

50060

FOOD

208380

2/5 LB

CS

SUGRDLE

BACON BIT

100

50060

FOOD

138800

4/300 SL

CS

OSCAR

BACON SLICED PRE-COOKED

100

50060

FOOD

208040

1/1200 CT

CS

SUGRDLE

BACON SLICED COOKED

100

50060

FOOD

711170

4/5 LB

CS

RTI

POTATO BASE SOURCREAM & CHIVE

100

50060

FOOD

271200

1/25 LB

CS

RTI

BREADER CHIX TENDER FRY FLOUR

100

50060

FOOD

103300

6/10

CS

HANOVER

GARBANZO BEANS

100

50060

FOOD

742130

6/10

CS

ALLENS

GARBANZO BEANS

100

50060

FOOD

560610

30/8 OZ

CS

MTN CTY

BEEF PATTY 75/25

100

50060

FOOD

755870

60/3.2 OZ

CS

MTN CTY

BEEF PATTY KID'S SEASONED IQF

100

50060

FOOD

560640

8/2.5 LB

CS

MTN CTY

BEEF SKEWERED PIECES

100

50060

FOOD

340150

32/8 OZ PK

CS

MTN CTY

BEEF TIP SEASONED SIRLOIN

100

50060

FOOD

340140

32/8 OZ PK

CS

FREEDMN

BEEF TIP SEASONED SIRLOIN

100

50060

FOOD

322500

6/10

CS

POC

BEETS SLICED MED. FANCY

100

50060

FOOD

149590

56/CT

CS

RUBYTUE

BREAD GARLIC PRE-CUT

100

50060

FOOD

516000

8/12 CT.

CS

ALPHA

BREAD BUN SESAME 3.5"

100

50060

FOOD

100820

12/6 CT

CS

WOLFERM

ENGLISH MUFFINS

100

50060

FOOD

116000

8/6 CT

CS

MEYERS

BREAD ITALIAN SUB

100

50060

FOOD

241260

24/12 CT

CS

RUDY'S

SUPER SOFT FLOUR TORTILLA 6"

100

50060

FOOD

171010

4/3 LB

CS

RTI

BROCCOLI FLORETTES

100

50060

FOOD

277010

4/3 LB

CS

RTI

BROCCOLI FLORETTES

100

50060

FOOD

863330

1/20 LB

CS

DOLE

BROCCOLI ICED RUBY TUESDAY

100

50060

FOOD

501000

36/5 OZ.

CS

VEGGLND

BURGER VEGGIE ORIGINAL

100

50060

FOOD

170800

36/1 LB

CS

HILDALE

BUTTER SOLID

100

50060

FOOD

315850

4/5 LB

CS

ZANDERS

BUTTER FINEST WHIPPED TUBS

100

50060

FOOD

137150

4/6.25 #

CS

RTI

CHOCOLATE TALLCAKE

100

50060

FOOD

137140

1/4 CT.

CS

RTI

CAKE CHOCOLATE COOKIE TALLCAK

100

50060

FOOD

400550

4/CT

CS

RTI

DULCE DE LECHE

100

50060

FOOD

137050

4/6.25 #

CS

RTI

STRAWBERRY TALLCAKE

100

50060

FOOD

137040

1/4 CT.

CS

RTI

CAKE STRAWBERRY TALLCAKE

100

50060

FOOD

551150

20/LB

CS

TROPCAL

STARMINTS BARAKA

100

50060

FOOD

221010

2/5 LB

CS

RTI

CARROTS SHREDDED

100

50060

FOOD

121010

2/5 LB

CS

RTI

CARROTS SHREDDED

100

50060

FOOD

751490

4/5 LB

CS

DURRETT

CHEESE AM SHARP SLICED

100

50060

FOOD

758900

8/2.5 LB

CS

DURRETT

CHEESE BLUE CRUMBLE

100

50060

FOOD

751690

10/1 LB

CS

DURRETT

CHEESE CHED SLICED MLD 4X4

100

50060

FOOD

771040

4/5 LB

CS

DURRETT

CHEESE CHED/JACK BLEND SHRED

100

50060

FOOD

751540

10/1 LB

CS

DURRETT

CHEESE CHED SHARP SL

100

50060

FOOD

111540

4/5 LB

CS

DF-RTI

CHEESE COTTAGE

100

50060

FOOD

751560

10/1 LB

CS

DURRETT

CHEESE MONT JACK SLICED 4X4

100

50060

FOOD

754900

6/2.5 LB

CS

DURRETT

CHEESE PARMESAN SHREDED

100

50060

FOOD

442390

8/1.5 LB

CS

L-O-L

CHEESE PEPPER JACK SLI NAT

100

50060

FOOD

751610

10/1 LB

CS

DURRETT

CHEESE PEPPER JACK

100

50060

FOOD

959390

8/3 LB

CS

RTI

CHEESE PLANK BREADED MOZZ

100

50060

FOOD

751550

10/1 LB

CS

DURRETT

CHEESE SWISS SLICED 4X4

100

50060

FOOD

 

 

25

 

--------------------------------------------------------------------------------



 

Item #

Pack/Size

 

Vendor

Description

Customer Category

256790

4/CT

CS

RUBYTUE

CHEESECAKE PLAIN 8 CUT

100

50060

FOOD

330100

4/5 LB

CS

RTI

WHITE CHICKEN CHILI

100

50060

FOOD

242100

64/5 OZ

CS

KEYSTON

CHIX BREAST MARINATED

100

50060

FOOD

632410

5/5 LB

CS

KYSTONE

CHIX BRST BRD 5 OZ THIN RTI

100

50060

FOOD

162500

1/20 LB

CS

KEYSTON

CHIX NUGGET BREADED

100

50060

FOOD

242200

8/5 LB

CS

KEYSTON

CHIX TENDERS RAW CUT

100

50060

FOOD

13650

6/5 LB

CS

SANDERS

CHIX TENDERS CTR SPLIT"CIGAR"

100

50060

FOOD

682130

8/5 LB

CS

KEYSTNE

CHIX WING BROILER PORTION RTI

100

50060

FOOD

311100

1/25 LB

CS

RED V

COCONUT TOASTED

100

50060

FOOD

184000

128/2.25 OZ

CS

R/CUP

COFFEE FANCY GOURMET

100

50060

FOOD

858200

128/2 OZ

CS

ROY CUP

COFFEE GOURMET DECAF

100

50060

FOOD

321100

4/5 LB

CS

DOLE

COLE SLAW / BAGGIE

100

50060

FOOD

294900

2/4.25 LB

CS

NABISCO

OREO COOKIE CRUMBS MEDIUM PCS

100

50060

FOOD

321000

6/75 OZ

CS

GRGIANT

CORN WHOLE KERNAL GREEN GIANT

100

50060

FOOD

182150

4/20 CT

CS

CARNGTN

CRAB CRAWFISH CAKE 2 OZ RTI

100

50060

FOOD

533510

500/2 CT

CS

NABISCO

CRACKER PREMIUM SALTINE

100

50060

FOOD

533650

400/2 CT

CS

NABISCO

CRACKERS WAVERLY WAFER

100

50060

FOOD

610600

12/32 OZ

CS

DF-RTI

CREAM HALF & HALF UHT QUARTS

100

50060

FOOD

23340

402/3/8 OZ

CS

DF-RTI

CREAMER CUP HALF & HALF UHT

100

50060

FOOD

651000

12/PINT

CS

DF-RTI

CREAMER HALF AND HALF UHT

100

50060

FOOD

183650

15/LB

CS

ALPHA

CROUTON DARK

100

50060

FOOD

330150

4/5 LB

CS

RTI

DIP THREE CHEESE SPINACH DIP

100

50060

FOOD

333010

4/5 LB

CS

RTI

SPINACH ARTICHOKE DIP

100

50060

FOOD

396000

4/1 GAL

CS

RTI

DRESSING BLUE CHEESE

100

50060

FOOD

386000

4/1 GAL

CS

RTI

DRESSING BALSAMIC VINEGAR FF

100

50060

FOOD

842000

4/1 GAL

CS

RTI

DRESSING COLE SLAW

100

50060

FOOD

387100

4/1 GAL

CS

RTI

DRESSING CAESAR

100

50060

FOOD

380100

4/1 GAL

CS

RTI

DRESSING RED FRENCH

100

50060

FOOD

381200

4/1 GAL

CS

RTI

DRESSING HOT BACON

100

50060

FOOD

392200

4/1 GAL

CS

RTI

DRESSING HONEY MUSTARD

100

50060

FOOD

382000

4/1 GAL

CS

RTI

DRESSING HONEY MUST RED FAT

100

50060

FOOD

395100

4/1 GAL

CS

RTI

DRESSING ITALIAN FF

100

50060

FOOD

394100

4/1 GAL

CS

RTI

DRESSING RANCH

100

50060

FOOD

608100

4/1 GAL

CS

RTI

DRESSING RANCH REDUCED FAT

100

50060

FOOD

393100

4/1 GAL

CS

RTI

DRESSING RASP VIN FAT FREE

100

50060

FOOD

384000

4/1 GAL

CS

RTI

DRESSING THOUSAND ISLAND

100

50060

FOOD

383000

4/1 GAL

CS

RTI

VINAIGRETTE DRESSING

100

50060

FOOD

606010

12/12 CT

CS

MICHAEL

EGG HARD BOILED DRY PAC RTI

100

50060

FOOD

500360

8/18 CT

CS

SUN/FSH

EGG HARD BOILED PILLOW PACK

100

50060

FOOD

305520

4/3 LB

CS

RTI

FAJITA MIX FRESH

100

50060

FOOD

110420

4/3 LB

CS

CLUB CH

FAJITA MIX FRESH

100

50060

FOOD

169660

4/10 LB

CS

REGAL S

FISH TILAPIA FILET 6-8 OZ

100

50060

FOOD

819601

1/32 OZ

EA

BARON

VANILLA EXTRACT PURE

100

50060

FOOD

143170

1/25 LB

CS

GOLD MD

FLOUR H & R PLAIN

100

50060

FOOD

557070

1/25 LB

BG

PIONEER

FLOUR H & R

100

50060

FOOD

462300

6/17 OZ

CS

WESSON

PAN COATING AERESOL

100

50060

FOOD

394680

12/32 OZ

CS

ITLROSE

GARLIC FRESH CHOPPED IN OIL

100

50060

FOOD

333310

8/1 LB

CS

CLUB CH

GREEN ONIONS

100

50060

FOOD

730030

8/1 LB

CS

FRESH X

GREEN ONIONS

100

50060

FOOD

 

 

26

 

--------------------------------------------------------------------------------



 

Item #

Pack/Size

 

Vendor

Description

Customer Category

299790

32/8 OZ

CS

AVOMEX

GUACAMOLE

100

50060

FOOD

389270

4/1GL 12#

CS

GROEB F

HONEY CLOVER PURE

100

50060

FOOD

389271

1/1GL 12#

EA

GROEB F

HONEY CLOVER PURE

100

50060

FOOD

393670

6/32 OZ

CS

ITLROSE

HORSERADISH PREPARED

100

50060

FOOD

489601

50/CT

EA

CARNATN

HOT COCOA MIX

100

50060

FOOD

489600

6/50-1 OZ

CS

CARNATN

HOT COCOA MIX 347982

100

50060

FOOD

550010

1/3 GL

CS

DARIFAI

ICE CREAM 12% VANILLA

100

50060

FOOD

864020

8/64 OZ

CS

MUSLMAN

APPLE JUICE

100

50060

FOOD

411050

48/4 OZ

CS

ARDMORE

JUICE APPLE IND CUP

100

50060

FOOD

433210

12/32 OZ

CS

DUET

LEMON JUICE CONCENTRATE

100

50060

FOOD

343010

12/46 OZ

CS

SACREMN

TOMATO JUICE SACREMENTO

100

50060

FOOD

382870

1000/9 GR

CS

HUNTS

TOMATO KETCHUP INDIVIDUAL

100

50060

FOOD

488400

200/11 GR

CS

HEINZ

TOMATO KETCHUP INDIVIDUAL

100

50060

FOOD

451450

24/14 OZ

CS

HEINZ

TOMATO KETCHUP RED SQZ BOTTLE

100

50060

FOOD

381810

20/17 OZ

CS

HUNTS

TOMATO KETCHUP SQUEEZE BOTTLE

100

50060

FOOD

711800

4/5 LB

CS

DOLE

LETTUCE SHREDDED 1/8

100

50060

FOOD

487820

200/.4 OZ

CS

HELMANS

MAYONNAISE INDIVIDUAL

100

50060

FOOD

487810

200/.4375

CS

HELMANS

MAYO INDV "LIGHT"

100

50060

FOOD

911200

4/1 GAL

CS

RTI

MAYONNAISE PREMIUM

100

50060

FOOD

66420

6/.5 GL

CS

DF-RTI

MILK REDUCED FAT 2% UHT

100

50060

FOOD

334090

10/2 LB

CS

RTI

BRUSCHETTA MIX

100

50060

FOOD

403970

12/8 OZ

CS

HEINZ

MUSTARD POURABLE BOTTLE

100

50060

FOOD

113100

200/4 OZ.

CS

G POUPN

MUSTARD DIJON IND GREY POUPON

100

50060

FOOD

404030

12/10 OZ

CS

GPOUPON

MUSTARD DIJON SQUEEZE BOTTLE

100

50060

FOOD

488500

200/5.5GM

CS

FRENCHS

MUSTARD INDIVIDUAL

100

50060

FOOD

403900

4/1 GL

CS

FRENCHS

MUSTARD YELLOW CLASSIC

100

50060

FOOD

531660

6/10#

CS

LA CHOY

RICE NOODLES

100

50060

FOOD

872000

6/3 LB

CS

BLUE DI

NUT ALMOND TOASTED SLICED NAT

100

50060

FOOD

130610

6/3.5 LB

CS

TROPCAL

PEANUTS GRANULATED

100

50060

FOOD

140420

10/LB

CS

RTI

HONEY ROASTED PECANS

100

50060

FOOD

183210

6/2 LB

CS

TROPCAL

NUT WALNUT PIECES COMB MED

100

50060

FOOD

999640

1/1

CS

BUNGE

SHORTENING FRY TEST KIT

100

50060

FOOD

600770

6/GAL

CS

SANTA L

OLIVE OIL

100

50060

FOOD

121700

12/17 OZ

CS

SANTA L

OLIVE OIL PURE SANTA LUCIA

100

50060

FOOD

523680

35/LB

CS

ELITE

OIL POUR 'N FRY ULTRA LIFE

100

50060

FOOD

253350

35/LB

CS

IMPERIA

OIL VEGETABLE SALAD IMPERIAL

100

50060

FOOD

428280

2/17.5 LB

CS

SUNYLND

OLEO LIQUID MARGARINE

100

50060

FOOD

428220

30/1 LB

CS

RUBY T

MARGARINE SOLIDS OLEO ALL VEG

100

50060

FOOD

389200

6/#10

CS

DUET

OLIVES SLICED RIPE

100

50060

FOOD

389500

4/1GL

CS

REMA

OLIVE STUFF MANZ

100

50060

FOOD

380850

4/5 LB

CS

RTI

RED ONION SLABS 1/4"

100

50060

FOOD

700020

4/5 LB

CS

RTI

RED ONION SLABS 1/4"

100

50060

FOOD

122530

8/1.5 LB

CS

RUBYTUE

ONION STRAWS

100

50060

FOOD

122510

8/1.5 LB

CS

RUBYTUE

ONION STRAWS

100

50060

FOOD

128500

4/5 LB

CS

RTI

PASTA MACARONI AND CHEESE

100

50060

FOOD

229300

1/20 LB

CS

ITAL

LINGUINI

100

50060

FOOD

186600

2/10 LB

CS

DAKOTA

LINGUINI PASTA 10"

100

50060

FOOD

222210

20/LB

CS

ITALPAS

PENNE RIGATE PASTA

100

50060

FOOD

221800

20/LB

CS

ITALPAS

ROTINI PASTA

100

50060

FOOD

 

 

27

 

--------------------------------------------------------------------------------



 

Item #

Pack/Size

 

Vendor

Description

Customer Category

154550

12/2.5 LB

CS

PICTSWT

PEA GREEN "A"

100

50060

FOOD

389330

6/10

CS

DUET

PEACH SLICES IN LIGHT SYRUP

100

50060

FOOD

389450

6/10

CS

REMA

PEAR HALVES HARVEST OF EDEN

100

50060

FOOD

397850

4/1 GL

CS

POCO

BANANA PEPPER MILD SLICED

100

50060

FOOD

544100

4/1 GL

CS

DEAN

CHERRY PEPPERS MILD

100

50060

FOOD

873900

6/10

CS

CASA FE

JALAPENOS PEPPERS NACHO SLICE

100

50060

FOOD

272100

4/1 GL

CS

EDEN

PEPPERONCINI

100

50060

FOOD

658660

6/#10 BAG

CS

HEINZ

PICKLE CHIP DILL (POUCH PACK)

100

50060

FOOD

927000

6/10 IN

CS

CHEF P

PIE APPLE HI-PI UNBAKED

100

50060

FOOD

137250

8/2.25 #

CS

RTI

CHOCOLATE CHIP PIE

100

50060

FOOD

137240

8/9 IN.

CS

RTI

PIE CHOCOLATE CHIP

100

50060

FOOD

381860

6/10

CS

DUET

PINEAPPLE CHUNKS IN NAT JUICE

100

50060

FOOD

768350

4/5 LB

CS

EXCEL

PORK SLICED

100

50060

FOOD

327700

6/16 OZ

CS

FRENCHS

POTATO STICKS

100

50060

FOOD

128800

6/2.5 LB

CS

LAMB

SWEET POTATO FRIES

100

50060

FOOD

360300

6/6 LB

CS

RUBY TU

POTATO THIN REG CUT FROZEN PO

100

50060

FOOD

6220

50/LB

CS

AGRIFSH

POTATOES BAKER 50 CT

100

50060

FOOD

208400

6/#10

CS

L LEAF

PUDDING CHOCOLATE LUCKY LEAF

100

50060

FOOD

123550

10/LB

CS

REMA

RAISIN

100

50060

FOOD

446110

1/30

CS

RTI

RIB BABYBACK 1.75 DN RTI

100

50060

FOOD

116600

1/30

CS

CURLY'S

RIB BABYBACK 1.75 DN RTI

100

50060

FOOD

517510

30/LB

CS

MAPLEAF

RIB BABYBACK 1.75#/DN RTI

100

50060

FOOD

446120

1/44 LB

CS

ESS

RIB PORK LOIN BACK RTI

100

50060

FOOD

242080

1/50 LB

CS

RICLAND

RICE DELTA STAR PARBOILED

100

50060

FOOD

644000

150/5 OZ

CS

SAGE

RICE PILAF PREPARED

100

50060

FOOD

788100

6/2 LB

CS

DOLE

ROMAINE CHOPPED

100

50060

FOOD

791900

4/5 LB

CS

DOLE

ROMAINE CLASIC MIX

100

50060

FOOD

672140

2/5 LB

CS

ORVAL

SALAD FOUR BEAN

100

50060

FOOD

310470

3/10 LB

CS

SANDRID

SALAD GREEK FETA PASTA

100

50060

FOOD

310420

3/10 LB

CS

SANDRID

SALAD ZESTY BOWTIE PASTA

100

50060

FOOD

310140

3/10 LB

CS

SANDRID

SALAD BAKED POTATO REST STYLE

100

50060

FOOD

310150

3/10 LB

CS

SANDRID

SALAD TEXAS REDSKIN POTATO

100

50060

FOOD

330130

4/1 GL

CS

PENNY'S

SALSA MEDIUM FRESH

100

50060

FOOD

324000

4/5 LB

CS

RTI

SAUCE ALFREDO (NEW RECIPE)

100

50060

FOOD

330140

4/5 LB

CS

RTI

SAUCE HERBED ALFREDO

100

50060

FOOD

405680

4/1 GL

CS

CATTLMN

BARBECUE SAUCE GOLD CATTLEMAN

100

50060

FOOD

143510

4/1 GAL

CS

RTI

HONEY BBQ SAUCE

100

50060

FOOD

481000

4/1 GAL

CS

RTI

BARBECUE SAUCE

100

50060

FOOD

330040

10/2 LB

CS

RTI

STEAK BUTTER

100

50060

FOOD

391000

4/1 GAL

CS

RTI

SAUCE COCKTAIL

100

50060

FOOD

330020

10/2 LB

CS

RTI

DEMI GLAZE SAUCE

100

50060

FOOD

403450

4/1 GL

CS

FRANKS

SAUCE RED HOT ORGINAL FRANK'S

100

50060

FOOD

403451

1/1 GL

EA

FRANKS

SAUCE HOT RED PLASTIC JUG

100

50060

FOOD

622000

4/1 GAL

CS

TEXPETE

SAUCE HOT TEXAS PETE

100

50060

FOOD

193000

4/5 LB

CS

RTI

SAUCE MARINARA

100

50060

FOOD

330110

4/5 LB

CS

RTI

SAUCE ORANGE PEANUT

100

50060

FOOD

403260

12/5 OZ.

CS

TABASCO

SAUCE HOT RED PEPPER SAUCE

100

50060

FOOD

109020

4/1 GAL

CS

RTI

SAUCE REMOULADE DIPPING

100

50060

FOOD

263000

4/5 LB

CS

RTI

SAUCE RICE PILAF

100

50060

FOOD

 

 

28

 

--------------------------------------------------------------------------------



 

Item #

Pack/Size

 

Vendor

Description

Customer Category

278000

6/3 LB

CS

RTI

SAUCE SALSA BLACK BEAN (NEW)

100

50060

FOOD

403180

12/5 OZ.

CS

KIKKOMN

SAUCE SOY

100

50060

FOOD

274000

4/5 LB

CS

RTI

SAUCE SPINACH CON QUESO

100

50060

FOOD

403000

24/5 OZ

CS

HEINZ

STEAK SAUCE HEINZ 57

100

50060

FOOD

402800

24/5 OZ

CS

A-1

STEAK SAUCE A-1 NABISCO

100

50060

FOOD

867001

1/1 GAL

EA

RTI

SAUCE TARTAR

100

50060

FOOD

839990

100/1.5 OZ

CS

KENS

SAUCE TARTAR IND

100

50060

FOOD

530800

4/1 GL

CS

FRENCHS

WORCHESTERSHIRE SAUCE

100

50060

FOOD

402500

24/5 OZ

CS

L & P

WORCHESTERSHIRE SAUCE ORGINAL

100

50060

FOOD

905700

6/7 LB

CS

NEWLYWD

RIB SEASONING RUBY TUESDAY'S

100

50060

FOOD

560500

12/22 OZ

CS

BARON

CHILI RUB SEASONING RED

100

50060

FOOD

155500

12/8.75 OZ

CS

BARONS

SEASONING NEW ORLEANS

100

50060

FOOD

110230

12/2 LB

CS

RTI

BLACKENED SEASONING FISH

100

50060

FOOD

186100

24/4 OZ

CS

BARON

SEASONING SENSATION SAL FREE

100

50060

FOOD

752500

6/7 LB

CS

BARON

RIB SEASONING RUBY TUESDAY'S

100

50060

FOOD

212800

60/8 OZ

CS

RTI

SHRIMP COUNTRY FRIED 41/50CT

100

50060

FOOD

211770

4/5 LB

CS

RTI

SHRIMP 36/40 P&D TAIL OFF

100

50060

FOOD

460230

4/1 GL

CS

WRIGHTS

LIQUID SMOKE SEASONING

100

50060

FOOD

423550

1/5GL BNB

CS

CHERRY

CHERRY COKE SYRUP BNB

100

50060

FOOD

423790

1/5GL BNB

CS

D-COKE

CAFFEINE FREE DIET COKE SYRUP

100

50060

FOOD

423510

1/5GL BNB

CS

COKE

COCA COLA CLASSIC SYRUP BNB

100

50060

FOOD

424110

1/5GL BNB

CS

DI-COKE

DIET COKE SYRUP BNB

100

50060

FOOD

423780

1/5GL BNB

CS

HI-C

PUNCH FLASHIN' FRUIT BNB

100

50060

FOOD

423740

1/2.5 BNB

CS

MSTR MX

GINGER ALE BNB MASTER POUR

100

50060

FOOD

423580

1/5GL BNB

CS

MINMAID

LEMONADE MINUTE MAID BNB ORIG

100

50060

FOOD

423840

1/5GL BNB

CS

MEL-YEL

MELLO YELLO SYRUP BNB

100

50060

FOOD

424540

1/5GL BNB

CS

PIBBXTR

MR PIBB EXTRA SYRUP BNB

100

50060

FOOD

423760

1/5GL BNB

CS

BARQ'S

ROOT BEER SYRUP BNB BARQ'S

100

50060

FOOD

423810

1/5GL BNB

CS

SPRITE

SPRITE SYRUP BNB

100

50060

FOOD

202710

24/12 OZ

CS

IBC

ROOT BEER REG LONG NECK

100

50060

FOOD

330280

4/5 LB

CS

RTI

SOUP BROC AND CHEESE

100

50060

FOOD

330030

4/5 LB

CS

RTI

SOUTHWESTERN CHOWDER

100

50060

FOOD

430000

4/5 LB

CS

RTI

SOUP FRENCH ONION

100

50060

FOOD

990000

4/5 LB

CS

RTI

SOUP ITALIAN STYLE VEG RTI

100

50060

FOOD

640010

4/5 LB

CS

DF-RTI

SOUR CREAM REAL

100

50060

FOOD

501101

1/1 LB

EA

BARON

ALLSPICE GROUND

100

50060

FOOD

552101

1/32 OZ

EA

BARON

SPICE CELERY SALT

100

50060

FOOD

552100

12/32 OZ

CS

BARON

SPICE CELERY SALT

100

50060

FOOD

574111

1/16 OZ

EA

BARON

SPICE CILANTRO FLAKE

100

50060

FOOD

581101

1/16 OZ

EA

BARON

CINNAMON GROUND

100

50060

FOOD

593001

1/16 OZ

EA

BARON

SPICE CUMIN GRD CAMINO

100

50060

FOOD

623101

1/40 OZ

EA

BARON

SPICE GARLIC SALT

100

50060

FOOD

615001

1/24 OZ

EA

BARON

SPICE GARLIC GRANULATED

100

50060

FOOD

617001

1/16 OZ

EA

BARON

SPICE GARLIC POWDER

100

50060

FOOD

542301

1/24 OZ

EA

BARON

SPICE JERK SEASONING

100

50060

FOOD

689991

1/5 OZ

EA

BARON

OREGANO LEAVES

100

50060

FOOD

697001

1/16 OZ

EA

BARON

PAPRIKA

100

50060

FOOD

703301

1/2 OZ

EA

BARON

SPICE PARSLEY FLAKES

100

50060

FOOD

225321

1/10 OZ

EA

SAUER

SPICE PARSLEY FLAKE #915498

100

50060

FOOD

 

 

29

 

--------------------------------------------------------------------------------



 

Item #

Pack/Size

 

Vendor

Description

Customer Category

612400

12/28 OZ

CS

BARON

FRENCH FRY SEASONING

100

50060

FOOD

711101

1/5 LB

EA

BARON

SPICE PEPPER BLACK CAFE GRD

100

50060

FOOD

727401

1/9.5 OZ

EA

BARON

SPICE PEPPER SUPREME

100

50060

FOOD

728001

1/16 OZ

EA

BARON

SPICE PEPPER WHITE GROUND

100

50060

FOOD

710101

1/16 OZ

EA

BARON

SPICE PEPPER BLK CAFE GRD

100

50060

FOOD

716000

12/16 OZ

CS

BARON

SPICE PEPPER BLK WHOLE

100

50060

FOOD

727400

12/9.5 OZ

CS

BARON

SPICE PEPPER SUPREME

100

50060

FOOD

722001

1/14 OZ

EA

BARON

SPICE PEPPER CAYENNE GRD

100

50060

FOOD

722441

1/12 OZ

EA

BARON

PEPPER CRUSHED RED

100

50060

FOOD

771700

20/LB

CS

BARON

SALT DENDRITIC

100

50060

FOOD

461800

24/26 OZ

CS

POC/MOR

SALT IODIZED MORTON

100

50060

FOOD

222900

6/5 LB

CS

VENTURA

SPREAD GARLIC

100

50060

FOOD

390090

24/12 OZ

CS

MTN CTY

STEAK RIBEYE

100

50060

FOOD

390070

24/12 OZ

CS

MT CITY

STEAK STRIP SEASONED RTI

100

50060

FOOD

390030

24/10 OZ

CS

MTN CTY

STEAK TOP SIRLOIN

100

50060

FOOD

847000

32/7 OZ

CS

AKSARBN

STEAK TOP SIRLOIN

100

50060

FOOD

390020

28/7 OZ

CS

MTN CTY

STEAK TOP SIRLION

100

50060

FOOD

841010

24/10 OZ

CS

AKSRBEN

STEAK TOP SIRLOIN

100

50060

FOOD

116900

2000/CT

CS

RUBY TU

SUGAR BLUE

100

50060

FOOD

507650

12/2 LB

CS

DOMINO

SUGAR GOLDEN BROWN

100

50060

FOOD

508300

50/LB

CS

DOMINO

SUGAR PURE CANE EXTRA FINE

100

50060

FOOD

487140

2000/3 GR

CS

DOMINO

SUGAR INDIVIDUAL

100

50060

FOOD

283060

2000/3 GR

CS

RUBY TU

SUGAR INDIVIDUAL

100

50060

FOOD

102960

3/2 LB

CS

REMA

SUNFLOWER SEEDS

100

50060

FOOD

489210

2000/CT

CS

EQUAL

SWEETNER EQUAL

100

50060

FOOD

116890

2000/CT

CS

RUBY TU

SWEETNER PINK

100

50060

FOOD

589170

3000/CT

CS

SWTNLOW

SWEET 'N LOW

100

50060

FOOD

502140

36/4 OZ

CS

ROYAL C

TEA BAG W/FILTERS ROYAL CUP

100

50060

FOOD

502300

10/100 IND

CS

ROY CUP

TEA BAGS ENVELOPE ROYAL CUP

100

50060

FOOD

502301

100/CT

EA

ROY CUP

TEA BAGS ENVELOPE ROYAL CUP

100

50060

FOOD

839010

1/2.5 GAL

CS

NESTEA

PEACH TEA BNB

100

50060

FOOD

553320

1/2.5 GAL

CS

NESTEA

RASPBERRY ICED TEA BNB

100

50060

FOOD

100940

4/5 LB

CS

RTI

TOMATOES DICED FRESH 1/4

100

50060

FOOD

305460

4/5 LB

CS

RTI

TOMATOES DICED FRESH

100

50060

FOOD

305230

4/5 LB

CS

RTI

TOMATOES SLICED FRESH "

100

50060

FOOD

101190

4/5 LB

CS

RTI

TOMATOES SLICED FRESH "

100

50060

FOOD

221100

6/10

CS

JHS

TOPPING CARAMEL FUDGE

100

50060

FOOD

437100

6/10

CS

JHS

FUDGE TOPPING OLD FASHIONED

100

50060

FOOD

654600

12/15 OZ

CS

D FAIR

TOPPING WHIP CREAM LT ARESOL

100

50060

FOOD

171000

25/ #

CS

SUPER L

6" WHITE CORN TORTILLAS QTRS

100

50060

FOOD

821000

12/12 CT

CS

SUPER L

TORTILLA FLOUR 12" PRESSED

100

50060

FOOD

172500

12/20 CT

CS

SUPER L

TORTILLA FLOUR 6"

100

50060

FOOD

909700

6/81 OZ

CS

DOLE

TROPICAL FRUIT BLEND

100

50060

FOOD

225960

30/5.33 OZ

CS

P PRIDE

TURKEY BURGER MED GARLIC

100

50060

FOOD

651410

2/10 LB

CS

PERDUE

TURKEY CURED JULIENNE

100

50060

FOOD

701560

10/2.5 LB

CS

PERDUE

TURKEY SLICED PORTIONED RTI

100

50060

FOOD

185000

12/12 OZ

CS

HEINZ

VINEGAR BALSAMIC

100

50060

FOOD

179000

12/12 OZ

CS

HEINZ

VINEGAR MALT

100

50060

FOOD

179900

12/12 OZ

CS

HEINZ

VINEGAR RED WINE

100

50060

FOOD

 

 

30

 

--------------------------------------------------------------------------------



 

Item #

Pack/Size

 

Vendor

Description

Customer Category

178800

12/12 OZ

CS

HEINZ

VINEGAR SALAD

100

50060

FOOD

400190

6/1 GL

CS

HEINZ

VINEGAR DISTILLED WHITE

100

50060

FOOD

176170

12/12 OZ

CS

HEINZ

VINEGAR GARLIC FLAVORED

100

50060

FOOD

100700

32/.5 LT

CS

DANNON

WATER NATURAL SPRING

100

50060

FOOD

174800

24/16.9 OZ

CS

DASANI

WATER PURIFIED

100

50060

FOOD

10080

24/11 OZ

CS

PERRIER

WATER SPARKLING MINERAL GLASS

100

50060

FOOD

300400

12/32 OZ

CS

I OASIS

BAR MIX BANANA

110

50010

BAR SUPP

511000

12/1 LITER

CS

FINEST

BLOODY MARY MIX PREMIUM

110

50010

BAR SUPP

901900

12/1 LITER

CS

RUBY T

BLOODY MARY MIX CAJUN AM/BVG

110

50010

BAR SUPP

11800

24/15 OZ

CS

C LOPEZ

CREAM OF COCONUT BAR MIX

110

50010

BAR SUPP

990850

24/15 OZ

CS

COCLOPZ

CREAM OF COCONUT COCO LOPEZ

110

50010

BAR SUPP

200100

12/32 OZ

CS

I OASIS

STRAWBERRY DAQUIRI BAR MIX

110

50010

BAR SUPP

807950

12/1 LITER

CS

FINEST

GRENADINE SYRUP BAR MIX

110

50010

BAR SUPP

114960

12/1 LITER

CS

FINEST

BAR MIX JUICE LIME

110

50010

BAR SUPP

522000

4/1 GAL

CS

RTI

SWEET & SOUR MARGARITA MIX

110

50010

BAR SUPP

200500

12/32 OZ

CS

I OASIS

BAR MIX MANGO

110

50010

BAR SUPP

300100

12/32 OZ

CS

I OASIS

BAR MIX PINA COLADA

110

50010

BAR SUPP

300900

12/32 OZ

CS

I OASIS

BAR MIX RASPBERRY

110

50010

BAR SUPP

300500

12/32 OZ

CS

I OASIS

BAR MIX SWEET AND SOUR

110

50010

BAR SUPP

637200

12/32 OZ.

CS

BACARDI

SWEET N' SOUR MIXER

110

50010

BAR SUPP

588990

1/5 LB

CS

TROPCAL

CANDY GUMMY FISH ASST

110

50010

BAR SUPP

658000

25/LB

CS

WHOPPER

CANDY MALTED MILK BALLS MINI

110

50010

BAR SUPP

271300

6/.5 GL

CS

EDEN

CHERRIES W/STEM MARASCHINO

110

50010

BAR SUPP

501110

1000/CT

CS

RTI

COASTER SAM ADAMS

110

50010

BAR SUPP

108000

24/3 OZ.

CS

MAGIC

FLAVOR RIMMER BLUE

110

50010

BAR SUPP

751260

24/3 OZ.

CS

MAGIC

FLAVOR RIMMER GREEN LIME SALT

110

50010

BAR SUPP

751250

24/3 OZ.

CS

MAGIC

FLAVOR RIMMER STRAWBERRY SALT

110

50010

BAR SUPP

500150

12/32 OZ

CS

I OASIS

ICE CREAM MIX VANILLA

110

50010

BAR SUPP

665540

8/60 OZ

CS

O SPRAY

JUICE CRANBERRY COCKTAIL

110

50010

BAR SUPP

895910

8/60 OZ

CS

O SPRAY

GRAPEFRUIT JUICE RUBY RED

110

50010

BAR SUPP

308830

48/5.52 OZ

CS

OCEAN S

GRAPEFRUIT JUICE WHITE 100%

110

50010

BAR SUPP

665580

8/60 OZ

CS

O SPRAY

JUICE WHITE GRAPEFRUIT 100%

110

50010

BAR SUPP

151630

8/64 OZ

CS

FLORIDA

JUICE ORANGE FLORIDA NATURAL

110

50010

BAR SUPP

342940

48/6 OZ

CS

DOLE

PINEAPPLE JUICE 100%

110

50010

BAR SUPP

342920

12/46 OZ

CS

DOLE

PINEAPPLE JUICE 100%

110

50010

BAR SUPP

343800

48/5.5 OZ

CS

CAMPBEL

JUICE V-8 IND EZO

110

50010

BAR SUPP

637510

12/32 OZ

CS

BACARDI

MIXER BANANA

110

50010

BAR SUPP

637700

12/32 OZ

CS

BACARDI

MIXER ICE CREAM

110

50010

BAR SUPP

637400

12/32 OZ

CS

BACARDI

MIXER RASPBERRY

110

50010

BAR SUPP

267310

4/1 GL

CS

DUET

OLIVES QUEEN STUFFED JUMBO

110

50010

BAR SUPP

424090

1/2.5 GL

CS

MSTR MX

TONIC WATER BNB MASTER POUR

110

50010

BAR SUPP

461920

12/3 LB

CS

MORTON

SALT KOSHER

110

50010

BAR SUPP

279820

6/6-1/2

CS

PACKER

STRAWBERRY SLICE 4+1

110

50010

BAR SUPP

895150

24/24 OZ

CS

HERSHEY

SYRUP CHOCOLATE SQUEEZE

110

50010

BAR SUPP

456450

1000/TO GO

CS

SHEART

CUP FRENCH FRY TO GO

310

73660

PAPER

223330

500/12 OZ

CS

RTI

CUP KIDS COMBO 12 OUNCE

310

73660

PAPER

800820

2400/2 OZ

CS

FT DIX

CUP SOUFFLE PLASTIC 2 OZ

310

73660

PAPER

575950

3000/15X17

CS

PREFER

NAPKIN DINNER 1/8FOLD 2-PLY

310

73660

PAPER

846320

50/3X3.03I

CS

NCR

TAPE PAPER ROLL 3" 194'

310

73660

PAPER

 

 

31

 

--------------------------------------------------------------------------------



 

Item #

Pack/Size

 

Vendor

Description

Customer Category

860100

1/2.5 GL

CS

OASIS

CLEANER ALL PURPOSE 133

320

73612

JANITRL/

546401

1/GAL

EA

BRASSO

CLEANER BRASS POLISH

320

73612

JANITRL/

860380

8/1.75#

CS

ECOLAB

DESTAINER DIP-IT (COFFEE/TEA)

320

73612

JANITRL/

862610

1/2.5 GL

CS

ECOLAB

CLEANER ALL PURP CITRUS WOOD

320

73612

JANITRL/

860130

1/2.5 GL

CS

OASIS

CLEANER FLOOR 115 AMMONIATED

320

73612

JANITRL/

230000

34/LB

CS

SILBRIC

CLEANER FILTER AID SIL-KLEER

320

73612

JANITRL/

866200

4/1 GL

CS

MAGNSOL

FRYER BOIL OUT MAGICLEAN

320

73612

JANITRL/

112270

1/2.5 GL

CS

ECOLAB

CLEANER GLASS OASIS 255 SF

320

73612

JANITRL/

171110

4/1 GL

CS

ECOLAB

CLEANER GREASECUTTER

320

73612

JANITRL/

154610

4/1 GAL

CS

ECOLAB

CLEANER KOOL-KLENE OASIS(FRZ)

320

73612

JANITRL/

107070

1/2.5 GL

CS

ECOLAB

CLEANER MULTI-SURFACE OASIS

320

73612

JANITRL/

860210

2/8 LB

CS

ECOLAB

CLEANER SILVER POWER 12922

320

73612

JANITRL/

189030

12/17 OZ

CS

ECOLAB

CLEANER AEROSOL STAINLESS STL

320

73612

JANITRL/

862500

1/2.5 GL

CS

ECOLAB

CLEANER TILE QUARRY OASIS 125

320

73612

JANITRL/

525570

100/CT

CS

EXCELNT

CLEANER URN ALL PURPOSE

320

73612

JANITRL/

860090

4/1 GL

CS

ECOLAB

DELIMER LIME AWAY 12021

320

73612

JANITRL/

860140

6/9 LB

CS

ECOLAB

DETERGENT DISH SOLID POWER

320

73612

JANITRL/

860240

4/5 LB

CS

ECOLAB

DETERGENT POT/PAN SOLITAIRE

320

73612

JANITRL/

860160

2/5 QT

CS

ECOLAB

DETERGENT BAR STAR

320

73612

JANITRL/

112630

4/1 GAL

CS

ECOLAB

DETERGENT PAN DANDY

320

73612

JANITRL/

151230

2/2 LB

CS

ECOLAB

RINSE AID SPOTFREE OASIS

320

73612

JANITRL/

860110

1/2.5 GL

CS

ECOLAB

SANITIZER QUAT OASIS 144

320

73612

JANITRL/

860170

2/5 QT

CS

ECOLAB

SANITIZER BAR STAR

320

73612

JANITRL/

139790

4/1 GL

CS

ECOLAB

SANITIZER ECO-SAN

320

73612

JANITRL/

860480

16/450 ML

CS

ECOLAB

HAND SOAP CLEAN & SMOOTH ANTI

320

73612

JANITRL/

860450

4/1 GL

CS

ECOLAB

SOAP HAND CLEAN & SMOOTH ANTI

320

73612

JANITRL/

850850

2000/6.5 X7"

CS

TUFFGRD

BAG PREPORTIONING SEVEN DAY

330

73675

SUPPLIES

120190

1000/8X3X15

CS

PACKER

BAG FOOD CLEAR POLY 120NP

330

73675

SUPPLIES

110110

1000/6X3X15

CS

PACKER

BAG FOOD CLEAR POLY 110NP

330

73675

SUPPLIES

629160

1000/6X3X12

CS

CAP/PKR

BAG FOOD PLASTIC CLEAR

330

73675

SUPPLIES

181810

1000/12X18

CS

TUFFGRD

BAG STORAGE FOOD 1/6 SIZE

330

73675

SUPPLIES

617750

2000/6.5X7

CS

TUFFGRD

BAG SANDWICH CLEAR SADDLE

330

73675

SUPPLIES

865030

1000/4X2X8

CS

CAPITAL

BAG SMALL PORTION

330

73675

SUPPLIES

202030

8/2500

CS

ROYAL

NAPKIN BANDS RUBY TUESDAY

330

73675

SUPPLIES

545570

1/LARGE

EA

R&R

BELTS SAFETY LARGE 34-42

330

73675

SUPPLIES

545560

1/MED

EA

R&R

BELTS SAFETY MED 28-36

330

73675

SUPPLIES

545590

1/XXL

EA

R&R

BELTS SAFETY XXLARGE

330

73675

SUPPLIES

874941

1/12X18

EA

KATCHAL

BOARD CUTTING COLOR WHITE

330

73675

SUPPLIES

874931

1/15X20

EA

KATCHAL

BOARD CUTTING COLOR WHITE

330

73675

SUPPLIES

563200

1/24 OZ

EA

SOUTHRN

BROOM HOUSEKEEPING ALL CORN

330

73675

SUPPLIES

673810

1/CT

EA

O/CEDAR

BROOM MAXI ANGLER FLAGGED

330

73675

SUPPLIES

673820

1/30 IN

EA

SOUTHRN

BROOM TOY LOBBY FOR DUST PAN

330

73675

SUPPLIES

557490

1/150 CT

CS

RTI/NCR

CAPTAIN PAD GUEST CHECK RUBY

330

73675

SUPPLIES

521090

1/EACH

CS

OKIDATA

CARTRIDGE TONER MODEL 10I

330

73675

SUPPLIES

392500

100/.75 OZ

CS

SARALEE

CLEANER URN

330

73675

SUPPLIES

523790

2000/CT

CS

RTI

COASTERS CLASSIC GRILL

330

73675

SUPPLIES

707071

1/18 IN

EA

REYNOLD

CUTTER SLIDE 18 "

330

73675

SUPPLIES

808081

1/12 IN

EA

REYNOLD

CUTTER SLIDE 12 "

330

73675

SUPPLIES

230500

2000/.75 IN

EA

DAYDOTS

DAY DOT FRIDAY 2305

330

73675

SUPPLIES

 

 

32

 

--------------------------------------------------------------------------------



 

Item #

Pack/Size

 

Vendor

Description

Customer Category

230110

2000/.75 IN

EA

DAYDOTS

DAY DOT MONDAY 2301

330

73675

SUPPLIES

883460

2000/.75 IN

EA

DAYDOTS

DAY DOT SATURDAY ORANGE 2306

330

73675

SUPPLIES

230710

2000/.75 IN

EA

DAYDOTS

DAY DOT SUNDAY 2307

330

73675

SUPPLIES

230400

2000/.75 IN

EA

DAYDOTS

DAY DOT THURSDAY 2304

330

73675

SUPPLIES

230200

2000/.75 IN

EA

DAYDOTS

DAY DOT TUESDAY 2302

330

73675

SUPPLIES

772300

500/2 IN

EA

DAYDOTS

DAY DOT USE FIRST 7723

330

73675

SUPPLIES

230300

2000/.75 IN

EA

DAYDOTS

DAY DOT WEDNESDAY 2303

330

73675

SUPPLIES

692111

1/# 20

EA

VOLRATH

DISHER YELLOW

330

73675

SUPPLIES

545080

1/1 EA

CS

GAPACI

DISPENSER TOWELMASTER

330

73675

SUPPLIES

567591

1/1 EA

EA

GAPACI

DISPENSER TISSUE TOILET ROLLM

330

73675

SUPPLIES

883490

1/EA

EA

DAYDOT

DISPENSER FOR .75" DOTS 777

330

73675

SUPPLIES

537711

1/

EA

GAPACI

DISPENSER TOILET TISSUE DBLE

330

73675

SUPPLIES

515510

1000/CT

CS

BREWRIT

COFFEE FILTERS BREW RITE

330

73675

SUPPLIES

515530

500/CT

CS

PKR

FILTER ICE TEA TF-13X5

330

73675

SUPPLIES

621000

1/18X500

CS

POC

FOIL ROLL STANDARD WT

330

73675

SUPPLIES

621200

1/18X1M

CS

POC

FOIL ROLL HEAVY DUTY

330

73675

SUPPLIES

510120

10/100CT M

CS

AMBITEX

GLOVE LATEX POWDERED MEDIUM

330

73675

SUPPLIES

120400

12/8X4X3.5

CS

ACS

GRILL BRICK

330

73675

SUPPLIES

483001

1/CT

EA

ROYAL

GRILL SCREEN HANDLE

330

73675

SUPPLIES

627261

1/20 CT

EA

3M

GRILL SCREEN 4X5.5" #200

330

73675

SUPPLIES

144001

1/144 CT

EA

ROYAL

HAIRNET DARK BROWN

330

73675

SUPPLIES

545100

50/LB BOX

CS

PKR

ICEMELT/SALT/SAFESTEP BOX

330

73675

SUPPLIES

685060

250/CT

CS

MAX/OMG

KIT CUTLERY OMEGA K,F,S/SP/NP

330

73675

SUPPLIES

626330

250/18X14

CS

TUFFGRD

LINER PAN BAG 1/3 & 1/4 SIZE

330

73675

SUPPLIES

630450

250/40X48

CS

IBS

LINER 40-45 GL CLEAR HD

330

73675

SUPPLIES

630500

200/38X60

CS

IBS

LINER 55 GALLON CLEAR HD

330

73675

SUPPLIES

628340

5/1000 CT

CS

PKR

MARKER STEAK MEDIUM SMM/9285W

330

73675

SUPPLIES

628400

5/1000 CT

CS

PKR

MARKER STEAK WELL SMW/P285TA

330

73675

SUPPLIES

628360

5/1000 CT

CS

PKR

MARKER STEAK MED RARE P285P

330

73675

SUPPLIES

628380

5/1000 CT

CS

PKR

MARKER STEAK MED WELL P285Y

330

73675

SUPPLIES

551960

50/50 CT

CS

ATLAS

MATCHES WHITE CVR 196

330

73675

SUPPLIES

563100

1/60 IN

EA

SOUTHRN

MOP HANDLE FOR SADDLE TYPE C8

330

73675

SUPPLIES

562750

1/24 OZ

EA

SOUTHRN

MOP HEAD SADDLE TYPE RAYON

330

73675

SUPPLIES

632350

60/CT

CS

3M

PAD GEN PURPOSE GREEN #9650

330

73675

SUPPLIES

851000

1/CS/8X11

CS

NCR

PAPER COPY 8.5 X 11" WHITE

330

73675

SUPPLIES

490600

1000/16.5X24

CS

STICBAN

PAN LINER NON STICKING

330

73675

SUPPLIES

629000

10/1000 3"

CS

ROYAL

PICK SWORDPICK COCKTAIL

330

73675

SUPPLIES

123560

6/EA

CS

NCR

INKING SYSTEM BLACK RIBBON

330

73675

SUPPLIES

600360

1/12 CT

CS

CAPITAL

RIBBON PRINTER CARTRIDGE B/R

330

73675

SUPPLIES

725130

1/CT

EA

PACKER

SCREENS URINAL W/BLK F/CLEAN

330

73675

SUPPLIES

808801

1/16/100

EA

ROYAL

SKEWER BAMBOO 8"

330

73675

SUPPLIES

808800

12/16/100

CS

ROYAL

SKEWER BAMBOO 8"

330

73675

SUPPLIES

555000

10/1000 CT

CS

BEACON

STIRRER COCKTAIL BAR 5"

330

73675

SUPPLIES

845910

50/3X3 IN

CS

NCR

TAPE PAPER ROLL 3X3 2 PLY

330

73675

SUPPLIES

350440

1/50 CT

CS

NCR/RTI

TAPE PAPER THERMAL PRINT 1PLY

330

73675

SUPPLIES

762370

1/6"

EA

COOPER

THERMOMETER TEST 0 TO 220

330

73675

SUPPLIES

193750

36/CT

CS

COMPACT

TISSUE TOILET CORELESS 2 PLY

330

73675

SUPPLIES

271270

48/1000 ST

CS

GP/PAKR

TISSUE TOILET1 PLY ROLLMASTER

330

73675

SUPPLIES

566640

12/1000'

CS

SCA/PKR

TISSUE TOILET JMBO ROLL TJ664

330

73675

SUPPLIES

 

 

33

 

--------------------------------------------------------------------------------



 

Item #

Pack/Size

 

Vendor

Description

Customer Category

569000

12/1075'

CS

ACCLAIM

TISSUE TOILET 2PLY ROLLSAVR

330

73675

SUPPLIES

812121

1/1000/4"

EA

ROYAL

TOOTHPICK FRAU FRAU FRILL CLU

330

73675

SUPPLIES

996870

12/1000

CS

ROYAL

TOOTHPICKS MINT CELO WRAPPED

330

73675

SUPPLIES

628800

24/800 CT

CS

PKR

TOOTHPICK ROUND UNWRAP RH24

330

73675

SUPPLIES

571150

2400/10 X 13

CS

ACCLAIM

TOWEL C-FOLD WHITE

330

73675

SUPPLIES

572160

1000/CT

CS

ROYAL

TOWELETTES MOIST FINGERBOWL

330

73675

SUPPLIES

981020

12/450'

CS

TOWLMST

TOWEL ROLL SOFT WHITE "B"

330

73675

SUPPLIES

793850

12/4 OZ

CS

PACKER

URINAL BLOCKS CHERRY FRESH

330

73675

SUPPLIES

648000

12/500 CT

CS

PKR

WRAP DELI WAX 12X10.75 FOOD S

330

73675

SUPPLIES

624750

1/18X2M

CS

POC

WRAP PLASTIC FILM ROLL 9071

330

73675

SUPPLIES

624650

1/12X2M

CS

POC

WRAP PLASTIC FILM ROLL

330

73675

SUPPLIES

331570

200/24X15.7

CS

RTI

BAG SHOPPER KRAFT TO GO

340

73660

TO GO IT

526630

500/TBD

CS

RTI

BAG WAVE TOP RUBY TUESDAY

340

73660

TO GO IT

800800

500/8 OZ

CS

ANCHOR

CONTAINER CLEAR MICROLITE

340

73660

TO GO IT

102120

1000/10 OZ

CS

DART

CONTAINER FOAM 10 OZ

340

73660

TO GO IT

208200

500/8 OZ

CS

REYNOLD

CONTAINER CLEAR PLAS DELPAK

340

73660

TO GO IT

122220

500/12 OZ

CS

ANCHOR

CONTAINER WHITE MICROLITE

340

73660

TO GO IT

608600

500/8 OZ

CS

REYNOLD

CONTAINER DELPAK BLACK

340

73660

TO GO IT

866270

5000/4 OZ

CS

SOLO

CUP PAPER CONE

340

73660

TO GO IT

121210

1000/12 OZ

CS

DART

CUP FOAM 12 OZ (LID 121310)

340

73660

TO GO IT

589200

500/20 OZ

CS

WINCUP

CUP FOAM (20C16-TX/C2022-MD)

340

73660

TO GO IT

316600

1000/16 OZ

CS

SOLO

CUP HOT 16 OZ PAPER BISTRO

340

73660

TO GO IT

601760

2500/2 OZ

CS

SOLO

CUP SOUFFLE PLASTIC(L-607770)

340

73660

TO GO IT

611760

2500/2 OZ

CS

SOLO

CUP SOUFFLE PLASTIC BLK(60777

340

73660

TO GO IT

601770

2500/3.25 OZ

CS

SOLO

CUP SOUFFLE PLASTIC(LID 60778

340

73660

TO GO IT

420020

250/CT

CS

MAX/OMG

KIT CUTLERY OMEGA K,F,S/SP/NP

340

73660

TO GO IT

409000

500/8/12 OZ

CS

ANCHOR

LID DELI CLEARMICROLITE 8/12Z

340

73660

TO GO IT

201200

500/8/16OZ

CS

REYNOLD

LID CONTAINER DELPAK 8&16 OZ

340

73660

TO GO IT

200600

1000/12-16OZ

CS

DART

LID CONTAINER CN5,8,10,12,16

340

73660

TO GO IT

418000

1000/DT18

CS

WINCUP

LID CUP COFFEE/STRAW(589200)

340

73660

TO GO IT

598910

1000/12 OZ

CS

DART

LID STRAW SLOTTED

340

73660

TO GO IT

703330

500/8/32 OZ

CS

REYNOLD

LID ROUND CLEAR DELI PAK PP

340

73660

TO GO IT

607770

2500/2 OZ

CS

SOLO

LID SOUFFLE PLAS (CUP#601760)

340

73660

TO GO IT

607780

2500/4 OZ

CS

SOLO

LID SOUFFLE PLASTIC (601770)

340

73660

TO GO IT

121310

1000/12 OZ

CS

DART

LID 12 FOAM (FITS CUP 121210)

340

73660

TO GO IT

113040

125/L COMBO

CS

C&M/RTI

PLATTER/LID COMBO BLACK PLST

340

73660

TO GO IT

110400

250/S COMB0

CS

C&M/RTI

PLATTER &LID COMBO BLACK PLST

340

73660

TO GO IT

128300

24/500/7.7

CS

SOLO

STRAW JUMBO CLEAR WRPD 7.75"

340

73660

TO GO IT

556250

200/32 OZ

CS

DOPACO

TRAY 4-CUP DRINK CARRIER

340

73660

TO GO IT

200230

200/9X9X3 L

CS

RTI

CONTAINER LARGE HINGED 1 COMP

340

73660

TO GO IT

205050

200/9X6.5X3

CS

RTI

CONTAINER RTI SMALL 1COMP W

340

73660

TO GO IT

658350

36/10 OZ

CS

LIB/WTI

BOWL NAPPY PRINCESS R/E

360

73609

CHINA

658360

12/20 OZ

CS

LIB-WTI

BOWL PASTA PRINCESS ULTIMA

360

73609

CHINA

679790

48/5 OZ

CS

GESSNER

BOWL SALSA BONE

360

73609

CHINA

658390

36/8.50 OZ

CS

LIB/WTI

MUG COFFEE TIARA WHITE

360

73609

CHINA

658270

36/71/8 IN

CS

LIB/WTI

PLATE PRINCESS WHITE

360

73609

CHINA

 

 

34

 

--------------------------------------------------------------------------------



 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

Item #

Pack/Size

 

Vendor

Description

Customer Category

658380

24/9 IN

CS

LIB-WTI

PLATE PRINCESS WHITE UN/DEC.

360

73609

CHINA

658400

12/12"

CS

LIB/WTI

PLATE PRINCESS WHITE

360

73609

CHINA

658340

12/11 1/2"

CS

LIB/WTI

PLATTER N/RIM ULTIMA

360

73609

CHINA

658370

12/13.25IN

CS

LIB/WTI

PLATTER N/R UN/DEC KINGSMEN

360

73609

CHINA

679810

72/2 OZ

CS

GESSNER

RAMEKIN SMOOTH SIDE BONE

360

73609

CHINA

672070

36/3.75 IN

CS

LIBBEY

GLASS ASHTRAY SQUARE CLEAR

370

73609

GLASSWAR

537080

24/17.5 OZ

CS

LIBBEY

GLASS BRANDY EMBASSY

370

73609

GLASSWAR

666610

36/6 OZ

CS

LIBBEY

GLASS COCKTAIL CITATION

370

73609

GLASSWAR

666320

12/32 OZ

CS

INDIANA

GLASS GOBLET WEISS

370

73609

GLASSWAR

901040

24/8.5 OZ

CS

LIBBEY

GLASS IRISH COFFEE

370

73609

GLASSWAR

667390

24/16 OZ

CS

LIBBEY

GLASS MIXING SATIN FINISH

370

73609

GLASSWAR

667430

24/14 OZ

CS

LIBBEY

GLASS MIXING DURATUFF COOLER

370

73609

GLASSWAR

662520

12/14 OZ

CS

LIBBEY

GLASS MUG PANELED 5018

370

73609

GLASSWAR

550445

12/22 OZ

CS

LIBBEY

GLASS MUG 5360

370

73609

GLASSWAR

666680

36/8 OZ

CS

LIBBEY

GLASS ROCKS GIBRALTAR

370

73609

GLASSWAR

872420

36/9 OZ

CS

LIBBEY

GLASS ROCKS INVERNESS

370

73609

GLASSWAR

801910

36/4.5 OZ

CS

LIBBEY

GLASS ROCKS GIBRALTAR 15248

370

73609

GLASSWAR

997360

36/10.75

CS

LIBBEY

GLASS WINE TEARDROP 3957

370

73609

GLASSWAR

658491

1/36 CT

EA

LIB-WTI

FORK DINNER HARBOUR II

380

73609

FLATWARE

100120

1000/CT

CS

DISPOZO

FORK PLASTIC EBONY MONARCH

380

73609

FLATWARE

658511

1/12 CT

EA

LIB-WTI

KNIFE DINNER SH HARBOUR II

380

73609

FLATWARE

100220

1000/CT

CS

DISPOZO

KNIFE PLASTIC MONARCH EBONYHW

380

73609

FLATWARE

658461

1/36 CT

EA

LIB-WTI

SPOON DESSERT HARBOUR II

380

73609

FLATWARE

658451

1/36 CT

EA

LIB-WTI

SPOON TEA/COFFEE HARBOUR II

380

73609

FLATWARE

630750

250/CT

CS

R-MAID

BAG/LINER FOR NAPKIN RECPT,

390

73675

SMALLWAR

673790

1/CT

EA

R/MAID

PAN LOBBY DUST W/HANDLE

390

73675

SMALLWAR

626460

1/12X5X11

EA

R-MAID

RECEPTACLE SANITARY NAPKIN

390

73675

SMALLWAR

626400

250/CT

CS

STAYFRE

SANITARY NAPKIN CLASSIC MAXI

390

73675

SMALLWAR

922241

1/ 7"

EA

FULLER

SWEEPER CARPET

390

73675

SMALLWAR

998060

1/46X60

EA

AMERICO

TABLECLOTH W/LOGO RUBYTUESDAY

390

73675

SMALLWAR

461740

40/LB

CS

MORTON

SALT PELLETS SYSTEM SAVER

520

74060

MAINTNCE

410010

4/100CT M

CS

HANDGAR

GLOVE LATEX POWDERLESS MEDIUM

530

78776

SAFETY S

410030

4/100CTXL

CS

HANDGAR

GLOVE LATEX POWDERLESS XLG

530

78776

SAFETY S

510130

10/100CT L

CS

AMBITEX

GLOVE LATEX POWDERED LARGE

530

78776

SAFETY S

410020

4/100CT L

CS

AMBITEX

GLOVE LATEX POWDERLESS LARGE

530

78776

SAFETY S

410040

10/100CT M

CS

HANDGAR

GLOVE POLY MEDIUM

530

78776

SAFETY S

770310

1/MD

CS

ANSELL

GLOVE SAFETY POL/BEAR SUPREME

530

78776

SAFETY S

705410

10/100CT L

CS

FEATHER

GLOVE VINYL POWDERED LARGE

530

78776

SAFETY S

705300

10/100CT M

CS

FEATHER

GLOVE VINYL POWDERED MEDIUM

530

78776

SAFETY S

 

 

 

 

 

 

 

 

 

[____]*

 

 

35

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

EXHIBIT "J"

EXAMPLE TO FOLLOW

[ ]*

 

PFG ACCOUNTING PERIOD ___ FROM ________ TO ________

 

 

 

 

 

 

 

 

 

 

 

 

PFG

 

 

 

 

QTY SOLD

GM

 

 

ITEM #

PK/SZ

BRAND

DESCRIPTION

NET WT

EQUV SOLD

@ .___/PC

PFG GAIN (LOSS)

 

 

 

 

 

 

 

 

 

 

NEW

 

 

 

 

 

 

 

 

 

OLD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW

 

 

 

 

 

 

 

 

 

OLD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW

 

 

 

 

 

 

 

 

 

OLD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW

 

 

 

 

 

 

 

 

 

OLD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PERIOD ___ TOTAL PFG GAIN (LOSS)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

EXHIBIT "K"

9/5/2006

 

[ ]*

 

 

 

 

Ruby Tuesday's, Inc.

 

 

 

 

 

 

 

 

O/G #

VND #

Vendor Name

Disc %

Disc Days

 

 

 

[____]*

[____]*

400

10

3-M PRODUCTS-LAD4110 (AC)

[____]*

[____]*

400

1720

ALLEN CANNING COMPANY

[____]*

[____]*

400

1740

A.L. SCHUTZMAN COMPANY

[____]*

[____]*

400

1755

A. ZEREGA'S SONS, INC.

[____]*

[____]*

400

2470

AMERICAN METALCRAFT, INC.

[____]*

[____]*

400

2626

AMERICAN PAPER

[____]*

[____]*

400

2710

MCCAIN FOODS

[____]*

[____]*

400

2711

ANCHOR PACKAGING

[____]*

[____]*

400

2920

DOMINO FOODS, INC.

[____]*

[____]*

400

4088

B & G FOODS

[____]*

[____]*

400

4260

BARON SPICES

[____]*

[____]*

400

6054

JET PLASTICA

[____]*

[____]*

400

7060

BROWN PAPER GOODS

[____]*

[____]*

400

7320

BRUCE FOODS

[____]*

[____]*

400

7810

BUNGE

[____]*

[____]*

400

8002

PINNACLE FOODS CORP.

[____]*

[____]*

400

8620

CAMBRO

[____]*

[____]*

400

8719

CAMPBELL SALES COMPANY

[____]*

[____]*

400

9364

CARDINAL PRODUCTS

[____]*

[____]*

400

9533

CARRINGTON FOODS, INC.

[____]*

[____]*

400

11151

C & M FINE PACK INC.

[____]*

[____]*

400

11806

DOMINO FOODS INC.

[____]*

[____]*

400

13220

THE COCA COLA COMPANY

[____]*

[____]*

400

13752

HUHTAMAKI/CHINET FOODSERV

[____]*

[____]*

400

14180

CARLISLE FOODSERVICE PROD

[____]*

[____]*

400

15941

DART CONTAINER CORP.

[____]*

[____]*

400

17320

DIAMOND CRYSTAL BRANDS

[____]*

[____]*

400

17499

DISPOZ-O

[____]*

[____]*

400

17500

DISPOZ-O

[____]*

[____]*

400

18419

DRACKETT/S.C.JOHNSON

[____]*

[____]*

400

18451

ECOLAB

[____]*

[____]*

400

18850

DOT FOODS(REF/FROZEN TRK)

[____]*

[____]*

400

19100

KEN'S FOODS

[____]*

[____]*

400

19560

DOLCO PACKAGING (ELM PKG)

[____]*

[____]*

400

19766

ENCORE GOURMET

[____]*

[____]*

400

20510

FABRI-KAL CORPORATION

[____]*

[____]*

400

21819

GEORGIA PACIFIC

[____]*

[____]*

400

22910

LIBERTYWARE LLC

[____]*

[____]*

400

24531

GLEASON CORPORATION

[____]*

[____]*

400

25800

TWININGS NORTH AMERICA IN

[____]*

[____]*

400

25870

COCA-COLA USA

[____]*

[____]*

 

 

37

 

--------------------------------------------------------------------------------



*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

 

400

26950

HANDY WACKS

[____]*

[____]*

400

27020

HANDGARDS INC.

[____]*

[____]*

400

27035

HANOVER FOODS CORPORATION

[____]*

[____]*

400

27420

BROWNE-HALCO INC.

[____]*

[____]*

400

28030

HEINZ SERVICE/FREEMONT

[____]*

[____]*

400

28230

HERSHEY CHOCOLATE COMPANY

[____]*

[____]*

400

30100

MOTT'S INC.

[____]*

[____]*

400

30106

ACS INDUSTRIES, INC

[____]*

[____]*

400

30220

CONAGRA PACKAGED FOODS CO

[____]*

[____]*

400

30330

IBS CORPORATION

[____]*

[____]*

400

30826

INFRA CORPORATION

[____]*

[____]*

400

31920

SOUTHERN BROOM & MOP CO.

[____]*

[____]*

400

31950

J. M. SMUCKER LLC

[____]*

[____]*

400

32000

J. R. SIMPLOT COMPANY

[____]*

[____]*

400

33900

KIK INTERNATIONAL INC

[____]*

[____]*

400

34025

KIKKOMAN INTERNATIONAL

[____]*

[____]*

400

34200

KNOUSE FOODS, INC.

[____]*

[____]*

400

34230

NEW YORK FROZEN FOODS

[____]*

[____]*

400

34500

NATURALY POTATOES

[____]*

[____]*

400

34829

LAKESIDE FOODS

[____]*

[____]*

400

39912

ROYAL PAPER PRODUCTS,INC.

[____]*

[____]*

400

39945

MAX PACKAGING COMPANY

[____]*

[____]*

400

40220

MCILHENNY COMPANY

[____]*

[____]*

400

43320

KRAFT FOODS INC.

[____]*

[____]*

400

44850

NORPRO

[____]*

[____]*

400

44920

NORPAC SERVICES

[____]*

[____]*

400

45050

OCEANSPRAY CRANBERRIES

[____]*

[____]*

400

45195

OMAR MEDICAL SUPPLIES,INC

[____]*

[____]*

400

45340

MCWHORTER AND COMPANY

[____]*

[____]*

400

45615

PACTIV CORPORATION

[____]*

[____]*

400

47185

DOPACO (NATIONAL ACCT)

[____]*

[____]*

400

47420

GENPAK CORPORATION

[____]*

[____]*

400

47720

HEINZ NORTH AMERICA

[____]*

[____]*

400

48700

PROLON ,LLC

[____]*

[____]*

400

48710

ANCHOR HOCKING GLASS

[____]*

[____]*

400

49120

JAMES AUSTIN COMPANY

[____]*

[____]*

400

49450

RECKITT BENCKISER

[____]*

[____]*

400

50675

REYNOLDS FOOD PKG. LLC

[____]*

[____]*

400

51024

SCHWAN'S FOODSERVICE

[____]*

[____]*

400

52780

DEXTER-RUSSELL INC.

[____]*

[____]*

400

53913

C.F. SAUER

[____]*

[____]*

400

54500

SERVER PRODUCTS, INC.

[____]*

[____]*

400

55460

SOLO CUP COMPANY

[____]*

[____]*

400

55686

SOUTHERN CHAMPION TRAY,LP

[____]*

[____]*

400

57335

DOLE PACKAGED FOODS

[____]*

[____]*

400

57352

NESTLE USA

[____]*

[____]*

400

57360

SUGAR FOODS CORPORATION

[____]*

[____]*

400

57415

DOT FOODS

[____]*

[____]*

 

 

38

 

--------------------------------------------------------------------------------



 

*CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION

 

 

400

57449

DOT FOODS, INC.

[____]*

[____]*

400

57465

BAY VALLEY FOODS

[____]*

[____]*

400

57615

SUPER LOPEZ TORTILLA

[____]*

[____]*

400

58620

T MARZETTI COMPANY

[____]*

[____]*

400

62655

TINICUM RESEARCH

[____]*

[____]*

400

63472

TRADEX INTERNATIONAL

[____]*

[____]*

400

63900

TREE TOP JUICE CO

[____]*

[____]*

400

65149

UNITED CITRUS PRODUCTS

[____]*

[____]*

400

65380

LAVOI CORP DBA EPI BREAD

[____]*

[____]*

400

65425

COMARK INSTRUMENTS INC

[____]*

[____]*

400

65455

LAMB WESTON

[____]*

[____]*

400

66670

ANSELL PROTECTIVE PRODUCT

[____]*

[____]*

400

67070

VOLLRATH COMPANY

[____]*

[____]*

400

68610

LIBBEY GLASS, INC.

[____]*

[____]*

400

69575

WICKLUND FARMS

[____]*

[____]*

400

70058

VENTURA FOODS LLC

[____]*

[____]*

400

70550

WINCUP HOLDINGS

[____]*

[____]*

400

70981

DIVERSIFIED CERAMICS

[____]*

[____]*

400

71400

RV INDUSTRIES

[____]*

[____]*

400

82556

FLORIDA'S NATURAL GROWERS

[____]*

[____]*

400

87075

YAMATO CORPORATION

[____]*

[____]*

 

 

39

 

 